 In the Matter of A. SARTORIUS & CO., INC.andUNITED MINE WORBERsOF AMERICA, DISTRICT #50, LOCAL #12090Case No. C-1465.-, ecided April 3, 1942Jurisdiction: cosmetics manufacturing industry.UnfairLabor PracticesInterference, Restraint, and Coercion:anti-unionstatements; surveillance; lay-offs;discriminatory treatment of union employees in contradistinction, tonon-union employees.Discrimination:constructively and discriminatorily discharging returned unfairlabor practice strikers by compelling them to work under, unfavorable con-ditions which constituted underlying reason for strike-failure to reinstateand discharging other strikers notwithstanding their failure to report towork after the strike, where such failureheldto have arisen-from an un-willingness to work under conditions constituting unfair labor practices.-Testifying under Act:employee's departure from plant caused by employer'sdiscriminatory treatment accorded her because she had testified at Boardhearing,heldin effect a constructive and discriminatory discharge.Collective bargaining:(Millis) found a refusal to bargain collectively on dateemployer denied union's request for recognition, which was prior to dateunion was certified by the Board, since employer's purported doubts aboutthe unit and the designation of the union, as well as its request for delay,were not genuine but based on a determination to evade its duty to deal withthe duly selected representative of its employees ; also found a refusal tobargain collectively with the union after it had been certified by the Board -by'refusing to accord certified union recognition both before and-afterBoard'sdenial of its application for reconsideration of certification; (Leiserson-dissenting) holding that the employer did not refuse to bargain at any time;(Reilly-concurring in part) found no refusal to bargain prior to certificationof union by Board.Remedial Orders:reinstatement and back pay awarded; no order entered withrespect to an unfair labor practice striking employee- who was reinstatedand who denied that employer had committed unfair labor practices ; rein-stated unfair labor practice striking employee who was subsequently compelledto quit by reason of employer's discrimination towards her awarded backpay between date employer originally refused to reinstate her to date ofher reinstatement, deducting amount earned during the period of her em-ployment ; employee not desiring reinstatement awarded back paybetweenperiod of the discrimination to date she secured employment elsewhere;unfair labor practice striker although not appearing at hearing ordered re-instated and awarded back pay ; alleged misconduct of certain striking em-ployees held not to warrant denying them reinstatement except in the caseof one individual who is denied reinstatement but awarded back pay to dateshe engaged in the misconduct directed towards her superior;Mr. Daniel Baker,for the Board.Mr. Samuel M. BirnbaumandMr. Simon L. Hiller,of New YorkCity, for the respondent.,40 N. L. R. B., No. 20.107 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Herman Edelsbery,of New York City, andMr. Alfred Karnin,ofWashington, D. C., for the Union.Mr. Louis A. Roland,of counsel to the Board.DECISIONAND,-ORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United MineWorkers of America, District #50, Local #12090, herein called theUnion, the National Labor Relations Board, herein called the Board,by Elinore M. Herrick, Regional Director for the Second Region(New York City), issued its complaint dated March 20, 1939,againstA. Sartorius & Co., Inc., New York City, herein called the respond-'ent, alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning ofSection 8 (1), (3), and (5) and Section 2 (6) and (7) of the Na-tionalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing thereon,were duly served upon the respondent and the Union.The complaint, as amended at the hearing, alleged in substance(1) that the respondent refused on about June 25, 1938, and at alltimes thereafter, to bargain collectively with the Union as the exclusiverepresentative of all its employees in the appropriate unit, althoughthe Union had been duly designated by a majority of the employeesin the unit as their bargaining representative; (2) that beginningabout June 15, 1938, and thereafter, the respondent warned its ' em-ployees not to join or remain members of the Union, kept the Union'smeetings under surveillance, and discriminated against union membersand sympathizers by assigning them to disagreeable tasks in the plant;(3) that because of the above acts of the respondent, its employeeswent out on strike on about July 18, 1938; (4) that the respondentrefusedon about November 23, 1938, and thereafter, to rehire or rein-state 15 named employees who applied for reinstatement after thediscontinuance of the strike; and that (5) by all the above acts, andby other acts, the respondent interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7 of theAct.On March 28, 1939, the respondent filed its answer denying thatit had engaged in the unfair labor practices and setting forth severalaffirmative defenses.Pursuant to notice a hearing was held from April 24 to June 3,'1939, at New York City, before Earl S. Bellman, the Trial Examiner A. SA'RTORIUS & C'O., INC.C1091'duly designated by the Board.The Board,, the respondent and theUnion were represented by counsel and all participated in the hearing..Full opportunity to be heard, to examine and cross-examine witnesses,and to 'introduce evidence bearing upon the issues was afforded. allparties.During the course of the hearing the Trial Examiner madevarious rulings, and reserved other rulings, on motions and on objet-,tions to the admission of evidence.At the close of the Board's case,the Trial Examiner granted a motion by counsel for the Board toamend the complaint as to formal matters to conform to the proofadduced during the hearing. The Board has reviewed the rulings .ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Rulings reserved by theTrial Examiner were passed upon by him at a subsequent hearing,.noted below.Subsequent to the hearing, the respondent submitted'a brief and supplemental brief for the consideration of the TrialExaminer.On July 17, 1939, the Union filed a supplement to charge, and on-July 20, 1939, Alan Perl, Acting Regional Attorney for the Second'region, duly filed, pursuant to Article II, Section 15, of National Labor-Relations Board Rules and Regulations-Series 2, a motion to supple-ment complaint with respect to the violations alleged in the supplementto charge, and to provide for a hearing thereon. Copies of said!motion were duly served upon the parties.On July 22, 1939, pur-suant to Article II, Section 15, of the aforesaid Rules and Regulations,the Trial Examiner issued an order authorizing the Regional Directorto issue a supplement to complaint, providing the time within whichthe respondent might file an answer, and reopening the record for fur-ther proceedings.Pursuant to this order, copies of the supplementto complaint, accompanied by notice of hearing, were duly served upon,the respondent and the Union.The supplement to complaint alleged in substance (1) that therespondent, on about June 27, 1939, forced to resign or dischargedAdeline Franco because she joined and assisted the Union, and moreparticularly, because she testified on May 1, 2, and 3, and June 3,1939, in behalf of the Union at the above-mentioned hearing, andbecause she engaged in other concerted activities for the purposes ofcollective bargaining and other mutual aid and protection; and (2)that the respondent, from about May 1, 1939, until June 27; 1939, dis-criminated against Adeline Franco-with respect to her terms andconditions of employment, treated her with discourtesy, threatened'her with loss of employment and personal injury, and physicallyassaulted her because she joined and assisted the Union, and moreparticularly because she testified in the aforesaid hearing.On August3, 1939, the respondent filed its answer denying the allegations of the,supplement to complaint with respect to the unfair labor practices. 110DECIISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to notice, a further hearing was held from August 7 toAugust 15, 1939, at New York City, before Earl S. Bellman, the TrialExaminer duly designated by the Board. The Board, the respond-ent, and the Union were represented by counsel and all participatedin the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon theissues was afforded all parties.- During the course of the hearingthe Trial Examiner made various rulings on motions and on objec-tions to' the admission of evidence, including rulings on matterswhich the Trial Examiner had reserved at the first 'hearing.Nearthe close of the hearing the Trial Examiner granted a motion bycounsel for the Board to amend the supplement to complaint as toformal matters to conform to, the proof adduced during the hearing.The Board has reviewed 'the rulings of the Trial Examiner and findsthat -no prejudicial errors -were committed.The rulings are herebyaffirmed.On January' 11, 1940, 'the Board, acting pursuant to Article II,Section 36, of National Labor Relations Board Rules and Regulartions--Seriesordered "the proceeding transferred to and continuedbefore the 'Board for action pursuant to- Article II, Section 37,' ofsaid'The Board further directed that noProposed' Findings of Fact, Proposed Conclusions of Law, andProposed Order be issued.parties 'itsProposed Findings' of Fact, Proposed Conclusions bfLaw; and Proposed Order: Thereafter, the respondent and theUnion filed exceptions to the proposed findings, and the respondentfiled a brief.Pursuant to notice, a hearing for the purpose of oral argumentwas held before the Board 'in'Washington, D. C., on October 28, 1941.The respondent and the Union were' represented by counsel and par-ticipated 'in the argument.The Board' has considered the exceptions and briefs and, saveas the exceptions are consistent with the findings, conclusions, andorder set forth below,'finds them to be without merit.Upon 'the" entire record in the' case, the Board makes thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe, respondent, A. Sartorius & Co:, Inc., a New Yorkcorporationhaving its' principal'place of businessin, New York City,is engaged L_SARTORIUS & CO., INC.111in the manufacture, packaging, labelling, and preparation for saleof artists'materials and cosmetics, such as nail polish and itsaccessories.The principal raw materials used by the respondent are chemicals. and chemical" compounds.Approximately 75 percent of these arepurchased, outside the State of New York and transported to therespondent's factory in New York City.Approximately 60 percentof the finished products prepared by the respondent are sold andshipped to points outside the State of New York.The respondent'sAt the hear-ing, counsel for the respondent conceded that it is -engaged ininterstate commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVED-,United Mine Workers,of America,District #50, Local#12090,''isa labor' organization affiliated'withtheCongress of IndustrialOrganizations,admitting to its membership all persons, except clericalemployees and supervisory employees with'power to influence hiringand discharging;engaged in the manufacture and-- preparation 'forsale of cosmetics in NewYork City.`III. THE UNFAIR LABOR PRACTICESA. -Interference,restraint,and coercions11. -Surveillance and coercive statementsOn about June 15, 1939, the Union began its campaign to organizeemployees of the respondent.For about a week thereafter RobertBurke, organizer for the Union, urged various employees, at theirhomes and in the vicinity of the building in which the respondent'splant is located, to join the Union.A union meeting was scheduledduring that week, and was held on the evening of June 24, 1938.At "this meeting, 15 girls, employees of the, respondent, signed member-ship cards which authorized the Union to act as their collectivebargaining representative.Only one membership card had beensigned prior to this time; that card was signed immediately beforethe meeting by an employee who was unable to attend.However, itappears to have been generally'known even before the meeting washeld which of the employees were interested in joining the Unionand which were not; in any event, during the week before June 24,several employees, including Maude O'Toole, Helen Witt, and ElsieCohen', actively solicited members for the Union. 112DECISIONS OF -NATIONAL LABOR RELATIONS BOARDThat the respondent, during the week of June 15, was aware oftheUnion's activities and of the proposed union -meeting is sub-stantially uncontroverted.Helen Greene ,l secretary of the respondentand general manager of the plant, admitted that when she learnedof the Union's campaign, she discussed it with her husband, FranzNeuschaefer, president of the respondent, who thereupon telephonedsomeof his business friends, including a Mr. French, for advice onhow to handle the situation.2Paul E. Formont, a salesman of therespondent and a former manager of a 5-and-l0-cent store, was like-wise immediately consulted on this matter by Greene and Neu-schaefer.On June 24 Greene told Elsie Cohen that she knew whathad been going on, that week and also knew that Maude O'Tooleand Helen Witt were among those "at the head of it," warned thatNeuschaefer "would never join up with any union, he would rathermove the whole place to Connecticut," and inquired where the unionmeeting wasgoing to be held that night.That same afternoon, AnnaMuirhead, foreladyin general charge ofproduction and employmentin the factory, listened to severalgirls discussingthe Union in thedressingroom during lunch hour and immediately thereafter reportedwhat she had heard to Greene.Asked why she reported this ' toGreene, Muirhead responded, "I don't know why. I just told her ;that was all."Finally, whenseveralof the employees wereleavingthe plant that evening,SaraCohen, bookkeeper in charge of severalclerical employees of the respondent, accosted them and warned themthat if they attended the union meeting there would be a "lot oftrouble," that they would be fired if Greene found out.result,severalof these girls did not attend the meeting.3Thus it is clearthat, even before the first union meeting of June 24 the -respondent,through its supervisors and one of its officers, had sought to and didlearn of the Union's organizing efforts and proposedmeeting, andhad begun to manifest to its employees the respondent's opposition tounionization.ii3Also designated as Helen Green in the record.Although generally known as MissGreene in the plant,she is bars.Helen Neuschaefer,wife of the president of the respond-ent.She is herein referred to as Greene.2Thus, for example, Greene testified that she remembered Neuschaefer calling hisfriends and saying:"The C. I. 0 or a union is trying to get into our shopHave youever had that experience and how have you handled it?"'Greene denied that she even spoke to Elsie Cohen on June 24, and further generallydenied speaking to any employees concerning the Union or its proposed meeting. SaraCohen also denied warning employees not to attend the meeting.However, Greene ad-mitted that Sara Cohen had told her of the proposed meeting on June 24,and SaraCohen admittedthatshe encountered a number of employees as they were leaving theplant that evening,and that they spoke to her about the meeting, but denied that shesaid anything at all to the employees.In view of the above admissions,and biuirhead'sadmission of her attempt to ascertain and report to Greene concerning union activities,we do not credit the respondent's denials. A. SARTORIUS & CO., INC.113On Saturday, June 25, 1938, after working hours, all employeeswho had worked that morning were summoned to a meeting in theplant.Only three union members were present, the others havingbeen laid off the previous day.4At that meeting only Greene spoke.She stated that she had known about the Union all week; that if thegirls had any grievances they should come to her with them insteadof sneaking around behind her back, as she had observed, to talkto the union delegate; that unions would just take their money,promise many things, but do nothing for them; that her advice wasnot to join the Union; that she could, if she wished, close the entire.plant. for a ,month; and that she, was the boss and was not going tohave any union run her business.Greene then singled out each ofthe employees, asked each whether she had attended the meetingthe previous evening, and remarked that she was surprised thatElsie Cohen and Alice Anton, two of the union members present,should have joined the Unions-Other remarks, similarly hostile to the Union, were shortly there-after made to individual employees by Greene and Muirhead sAs already noted, witnesses for the respondent denied that mostof the foregoing statements were made.Because of the particularreasons assigned above, the contrast between the general consistencyand mutual corroboration presented by witnesses for the 1 Board,including at least one witness without any possible financial interestin the case, and the vague and contradictory testimony of witnessesfor the respondent, -all of whom are officers, supervisors or presentemployees of, the respondent; and upon a consideration of the entirerecord, we do not credit the denials presented by the respondent.Concerning the alleged discriminatory lay-offs which began on June 24,see SectionIII-A,2, tn4'ra6Although a number of witnesses for the respondent,including Greene,admitted thatthe meeting was called by the respondent and addressed only by Greene, they denied thatremarks antagonistic to the Union were madeGreene testified that she called the meet-ing because Muirhead had informed her that the girls in the factory were having disputesand arguments, that she knew that the girls were arguing about the Union, and that shemerely told then, in her talk, not to argue or fight in the plantMuirhead, however,allegedly the source of Greene's information concerning the disputes,was herself, oncross-examination,hesitant and self-contradictory as to whether disputes had occurredin the plant on June 25, and finally stated that she did not know why Greene called themeeting on that dayMoreover,otherwitnesses for the respondent admitted thatGreene told the employees at the meeting to cone to her with their grievances, Seiler, asupervisor,admitting that Greene said "something like""why don'tyou bring your griev-ances to me instead of sneaking around"'Under the circumstances,and in view of theconsistent testimony of witnesses for the Boaid on this matter, we do not credit the re-spondent's version of this eventThus, for example, during the week of June 27, Muirhead told Helen Witt 'not to jointhe Union "because Miss Greene will never give in," and Greene told another employee thatif she "knew what was right, [she] would stay on the right side." Likewise, about thebeginning of July, Greene came into the dressing loom where several employees were dis-cussing the Union during lunch hour and said the Union "wasn't any good," that "Godhelps them who help themselves 'Although Greene specifically denied making the latterstatement,we do not,on the entire record,credit her denial455771-42-vol 408 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that by the above and its entire course of conduct therespondent interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed them in Section 7 of the Act.2.Discriminatory lay-offs 7_Much evidence concerning alleged discriminatory lay-offs betweenJune 24 and July 18, 1938, was presented by both the Board and therespondent.This evidence shows that in the afternoon of June 24,1938, all but three of the girls who signed membership cards at theunion meeting that evening were laid off by Muirhead and told toreturn either some time during the following week or upon notifica-tion by the respondent. It does not appear that any who did notjoin the-Union-were laid off, and at least one of these, CatherineMackiewicz, continued to work on Saturday, June 25, although shehad less seniority in the plant than many of the girls who were laid off.The respondent's pay-roll records, as well as other evidence, revealthat during the week ending June 30 at least 10 girls who had jpinedthe Union prior, to June 28 were,, laid off and received no furtheremployment until they struck on July 18. Contrariwise, all eightnon-union girls 8 continued, to work during this period.Moreover,at ,-least four union girls who were laid off 9' had greater senioritythan one non-union girl who" was retaine_d.10 - Thesesamerecords showthat of the union girls who continued to work all received less em-ployment, on the average, than that received by non-union girls with,'less seniority.And while most of the non-union girls were, duringthis period, receiving more work, on an average, than they had beenreceiving for the prior 6 months, all but one of the senior union girlswere receivingless.17 At the hearing,'evidence relating 'to lay-offs between June 24 and July 18, 1938, waspresented by the Board to support allegations of interference,restraint,and coercion bythe respondent prior to,and as a cause of, the strike,and not specifically to support allega-tions of violation of Section 8 (3) of the Act or an order for reinstatement or back payfor those laid off during this period.Although the complaint does not specify the exist-ence of discriminatory lay-offs prior to, and as one of the causes of,the strike,It does gen-erally allege violations of Section 8 (1) of the ActMoreover, when counsel for therespondent learned the purpose for which this evidence was introduced, he made no claimof surprise or request for extension of time, and the issue was fully litigated by both therespondent and the Board8 "Non-union girls," in contradistinction to "union girls," herein refers to those employeeswho were not,at the-particular time under discussion,members of the Union.oNamely, Jennie O'Toole(orMulcahy),Ann Calandriello,Marie Aglietti,and AnnaAndrukAlthough Anna Andruk is listed by the respondent as having begun to work forthe respondent in April1938, Andruk testified and the respondent's pay roll shows that infact she was first employed in November 1937.io Namely, Catherine Macklewiczn Though it Is true that perhaps two older non-union employees also received less workduring this period, their respective decreases were far less than those received by the union A. - SARTORIUS & CO., INC.115The conclusion that the respondent was discriminating againstunion members in its lay-offs is reinforced by the fact that on June27 Greene told two former employees who were seeking reemploymentwith the respondent that she was going to lay off all employees whobelonged to the Union until they came to their senses and forgotabout the Union.112In its defense, the respondent contends that it had no knowledgearid, indeed, could not have known at the time of the lay-offs onJune 24 which of the girls were going to join the Union later onthat evening 13However, as we have found above, it was generallyknown even -prior to the union meeting which employees were inter-ested in the Union; Greene told Elsie Cohen on June 24, and theassembled. employees on June 25, that she was acquainted with theunion leaders and with the union activities that had been goingon that week; and Muirhead, on June 24, reported to -Greene thediscussions she had heard among employees concerning the Union.Accordingly, we find that the respondent could have learned, soughtto learn, and in fact did learn, prior to the,June .24 lay-offs, whichof its employees were manifesting 'interest in the Union. ' In anyevent, 'it, is clear that after June 29, at least, the respondent haddefinite knowledge concerning which of its .employees had becomemembers of the Union.14girls.The following table illustrates the average number of days of work per week of theunion and non-union girls employed during the stated periods of time :Girls IDate hiredAverage for week endingJune 30 to week ending141938lJAverage for'January toJune 23,Percent ofincrease orderes,yu1938caeLuccarelli_____________6/8/33----------------5.67 ---------------------525+80Opyr-----------------1/18/34---------------567--------------------526+78Sierska________________1/18/34--------------500---------------------525-4 8-Cohen,Elsie__________4/34-----------------333 or 3 67=____________480l-30 6 or2-23 51'-49 4 or"Witt------------------5/3/34----------------267 or 300.............5282-43 2Scder----------------11/25/34______________567-------------------534+6 2-O'Toole, Maude______2/13/35---------------433---------------------526-17.713uccas________________4/9/36----------------533--------------------542-1 7O'Neil, Patricia-------4/36----------------567---------------------504+12-5Kilgus----------------9/36-----------------567-------------------512+10 7Klevitz 3______________10/37----------------533--------------------450+18 4*Murphy--------------10/47----------------333---------------------503-33.8----------------11/37----------------467--------------------442+5 64Vitolo-----------------3/38 4----------------267 5--------------------538-50 4Mackiewicz___________3/38-----------------400---------------------376+6 4IUnion members are denoted by asterisks.'1Assuming she had not been absent one day because of illness.3Klevitz did not join the Union until October 1938.4Th—ugh according to Respondent's Exhibit 56, Vitolo was first hired in October 1937, the payroll introduced as Board Exhibit 5 shows Vitolo was not fired until March 1938eThough Muirhead testified Vitolo was ill sometime between June 24 and July 18, Vitolodenied this12Greene denied making this statement and even denied seeing these former employeeson that day.Upon all the evidence we credit the testimony of the two former employees.13Greene and Muirhead both denied knowing which girls were interested in the Unionat that time./S14 Greene admitted that at -a conference at the Board's Regional Office on June 29, aBoard agent read off to her alistof names of employees who had signed membership cards 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing, witnesses for the respondent denied generally thatdiscrimination against union members was exercised in leaking lay-offs.Thus Muirhead, in charge of lay-offs, generally denied thatany lay-offs in June were discriminatory.However, in testifyingas to details, she proved to be vague and inconsistent, could not re-member which girls she had laid off during that period, and couldnot explain why, as the records showed, girls junior in employmentworked while senior girls were laid off.Greene similarly denieddiscrimination, and, although admitting that she knew less aboutthe details of lay-offs than Muirhead, advanced two possible reasonsfor the disparity in employment of union and non-union girls: (1)that several union 'girls who were told to appear for work some-time before July 18 did not appear, and (2) that the respondentprobably had no work that could be done by the, particular girlswho were laid off.15However, only two union girls failed to ap-pear for a day during this period, because they were ill; 16 suchvoluntary absence of one day does not affect our conclusion con-cerning the relative amounts of work given to union and non-uniongirls in the period from June 24 to July 18.17Moreover, the recordindicates that during periods when union girls were laid off, workwhich they were. qualified to perform was being done by juniornon-union girls.Finally, admitting that some union girls were laid off while juniornon-union girls were retained, the 'respondent in its brief urgesthat the lay-offs were normal because' the respondent does not strictlyobserve the principle of seniority in lay-offs.An analysis of thepay-roll records for the period' from January to June 1938 indicatesthat although there are instances in which certain girls received'more work, on the average, than others with more seniority, theamount of work on the whole roughly varied directly with sen-iority 1sIn any event, Greene testified that the general policy of therespondent is to lay off girls with least seniority, with the exceptionthat junior girls with greater efficiency are retained in preferencein the Union, and that she thereafter communicated this information to Neuschaefer.Prior to that, on June 27, four employees who, among others, represented the Union, metin a conference with the respondent(See,infra.)'6Greene could not, however, positively state that this was the particular reason for thelay-offs'1Namely, Elsie Cohen and Helen Witt, In addition to these, Maude O'Toole, whoGreene also claimed failed to appear, denied ever failing to report to work when she wassupposed toGreene's information on this matter proved uncertain and came from Muir-head, who did not herself present this information at the hearing.17Assuming that Elsie Cohen and Helen Witt would have worked an additional day, theiraverage number of days of work per week during this period would yet have been lowerthan that of the junior non-union girls and less than the average number of days workedby Cohen and Witt during the preceding6 months.18 Individual discrepancies may of course have been due to other reasons, as, for example,illness, unavailability, etc. '= =* -:A: SAIRTORIUS & CO., INC.117to senior girls.However, Muirhead, more immediately in chargeof lay-offs, admitted that,her general practice is to lay off juniorgirls and retain senior girls; that, since most. girls are able to per-form almost -all operations, if work" being done by a senior girlceased, the senior girl would be transferred to the job being doneby a junior girl and the latter would be laid off YsAnna Seiler, aminor supervisory employee and a witness for the respondent, testi-fied to similar effect.Under these circumstances, and in view of thesupporting testimony of other witnesses, we find that at all timesmaterial herein the respondent normally observed the principle ofseniority in laying off its employees.20We find that from June 24 to July 18, 1938, the respondent laidoff a number of its employees for varying periods because of theirunion membership and activities.By these lay-offs, the' respondentinterfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed them in Section 7 of the Act.3.Other discriminatory conductIn addition to the above lay-offs, the respondent, during the periodfrom, June 24 to July 18, 1938, discriminated in various other waysagainst those of its employees who had joined the Union. Thus,Helen Witt, upon returning to work on June 29 after her lay-offon June 24, was assigned to the job of filling bottles with nail polishremover, work which was unfamiliar to her. Prior to that time,Witt had packaged bottles; had for about 6 months, because of herexperience, been placed in charge of other girls doing that work;had previously supervised other operations for about a year and ahalf;- and had been consulted by Greene and Muirhead on mattersrequiring business judgment.At no time, however, did she havepower with respect to the hire or discharge of employees.. On June29 Patricia O'Neill, a non-union girl with less seniority, who hadpreviously filled bottles, was transferred toWitt's former position.Witt was not thereafter placed in the position of supervising thework of other`s, but instead was herself supervised closely and herefforts on unfamiliar jobs constantly criticized.i0Muirhead testified to this effect on direct examination by the respondent's counsel.Later on, in response to leading questions by the respondent's counsel, Muirhead modifiedher testimony and stated that junior girls might in certain cases be retained.Thereafter,upon examination by the Trial Examiner, Muirhead reverted to her original version, statedin the text.Counsel for the'respondent thereafter again sought to nullify this admission.20 In a previous representation proceeding involving the respondent, we held, on therecord then before us, containing only evidence concerning lay-offs on or after June 24,1938, that "employees are laid off without regard to seniority." 9 N. L. R. B 19, 21. Itis interesting to note that in that proceeding, the respondent contended that "it is thepractice and rule of the Company [respondent] to lay off help in the inverse order of theiremployment."Our finding in this case is based upon all the evidence in the more detailedrecord before us. 118DECISIONS OF NATIONAL. LABOR; iRELATIONS BOARDIn contradistinction.to-non-union girls, union girls were criticizedconstantly during this period,. were closely supervised, were not per-mitted to raise their eyes from their work, nor to sit while working-Also, union girls were separated so that they could neither see norspeak to each other.21By these methods, as-well as by surveillance, lay=offs, and warn-ings, the respondent interfered with, restrained, and coerced its em-ployees in the exercise of the right to self-organization, to form,join, or assist a labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act.B. The refusal to bargain collectively, the alleged settlement, andthe strike1.The appropriate unitIn a prior representation proceeding, the Board issued its De-cision 22 in which it found that all the respondent's production andmaintenance employees and shipping clerks, excluding supervisoryand clerical employees, constituted an appropriate unit.The respondent contends as it did in the representation proceedingthat clerical and, supervisory employees should be included and thatcertain production employees who had been employed. for a shortperiod of time -at the time of the representation proceeding shouldbe excluded from the appropriate unit.The respondent has intro-duced no additional evidence in this proceeding in support of thiscontention.We find no reason for departing from our prior decisionconcerning the appropriate unit.Accordingly, we find that all the production and maintenance em-ployees and shipping clerks of the respondent, exclusive of clericalemployees and supervisory' employees with power'to influence hiringor discharging, at all times material herein constituted and that theynow constitute a unit appropriate for the purposes of -collective bar-21Witnessesfor therespondent denied the existence of any discrimination during thisperiod and,while admitting the change in Witt's job and theseparation of girls, con-tended, contraryto the testimonyof Board witnesses,that both of these actions were takenbecause ofdisputesand argumentsin the plant between unionand non-union girls.Greene testified that her informationconcerning the alleged disputes came from Muirhead,but the testimony of Muirhead herself, on cross-examination, concerning these events isvague andself-contradictory.Moreoverin "separating the girls,"the respondent sepa=rated union girls fromone another, placing themamong non-union girls,a procedurehardly calculated to prevent disputesbetween union and non-union girlsFor these andother reasons,similar to those notedabove, we do not credit the respondent's testimonyconcerningthe above events.22Matter of A Sartorius &Co., Inc.andUnited Mine Workersof America,District 50,Local 12090,9 N. L. It. B.19, 10 N.L. It. B. 493, 496. A. SAR.TOIRIUS.,& CO.; INC.119gainingwith respect to rates of pay, wages, hours of employment,and.other conditions of employment, and that said unit insures tothe employees of the respondent the full benefit of their right toself-organization and to collective bargaining and otherwise effectu-atesthe policies of the Act.2.Representation by the Union of a majority in the appropriate unitThe complaint alleges that on about and after June 25,- 1938, therespondent refused to bargain collectively with the Union, althoughthe Union represented a majority of the appropriate unit.On and after June 23 the respondent employed 30 employees -inthe appropriate unit.On June 24, 1938, 16 employees in the appro-priate unit designated the Union as exclusive representative.OnJune 27 two more employees in the appropriate unit designated theUnion as exclusive, representative.The respondent contends that these designations of the Unionare invalid because Robert Burke, union organizer, and several unionmembers told employees of the respondent that those who did notjoin would not be permitted to do so when the Union secured aclosed-shop contract and would therefore lose their jobs or wouldbe permitted to join only upon payment of fines or assessments; andbecause the Union distributed a circular which announced that ifthe employees did not join the respondent might force the Unionto call a strike which would keep the employees out of work, andthat if they did join the respondent would "probably settle peace-fully." 23Witnesses for the Board admitted the distribution of thecircular but denied that the other statements -were made.We neednot resolve this conflict since the representations in the circular andthe other alleged statements, if made, do not render the designationsinvalid.24In addition, Aglietti, a union girl who testified on behalfof, and favorably to, the respondent, as well as witnesses called bythe Board, agreed that the persons whose designations we havecounted signed of their own free will and without any compulsion.21The respondent also claims that two employees,Howard Weber and Anna Kilgus,signedupon representations that all the other employees had signed,and that if they did notjoin, they would be discharged when the Union secured a closed-shop contract; and thatboth subsequently asked that their cards be returned.Board witnesses asserted thatWeber and Kilgus asked for the return of their cards,stating that they feared the loss oftheir jobs, after Greene had addressed her anti-union remarks to the assembled employeeson June 25The Union returned to Kilgus,and Kilgus destroyed,her membership card.The Union did not return Weber's card because he was dissuaded from resigningWe neednot resolve the conflict as to Kilgu"s'and Weber's reasons for demanding the return oftheir cards,since we have not counted the designations of either in determining whetherthe Union was or is the statutory representative.'AN. L. R.B. v. Dahlstrom Metallic DoorCo., 112 F.(2d) 756(C. C A. 2)enf'gMatterof Dahlstrom Metallic Door Co.andUnited Electrical,Radio& Machine Workers of America, 120DECISIONSOF NATIONALLABOR RELATIONS BOARDThe respondent, while conceding that the Union is a labor or-ganization, contended at the hearing that the Union, Local 12090,may not have been properly designated by the employees to act astheir bargaining representatives since themembership cards signedby them designated only United Mine Workers of America, DistrictNo. 50, and did not specify Local 12090.25There is no merit in thiscontention.Even if the employees who signed these cards had noparticular local in mind, nevertheless, they authorized bargainingon their behalf by United Mine Workers of America, District No.50, or by any local or agent which District No. 50 utilized, and Local12090 was the local so utilized.26We find that on June 24, 1938, the Union was the duly designatedrepresentative of the majority of the respondent's, employees in theappropriate unit, and pursuant to Section 9 (a) of the Act, the exclu-sive representative of all the employees in such unit.Since a "state ofaffairs once shown to exist is presumed to continue to exist until thecontrary' is shown," 27 the-Union was the exclusive representative ofthe defined unit at all times after June 24, 1938, unless it is shownthat the Union lost this status.On July 18, 1938, the Union declared a strike which lasted untilNovember 23, 1938.During this strike, which was part of a currentlabor dispute, the respondent employed a number of persons to fillvacancies caused by the strike.The respondent apparently contendsthat the Union lost its status as exclusive representative because itdid not have a majority of the group which' includes the strikers andthe persons hired to fill the places left vacant by the current labordispute.Since, however, as we find below, the strike was caused byunfair labor practices and the respondent must therefore displace thestrikebreakers, if necessary, to reinstate the strikers'28 there can 'beno doubt that the strikebreakers are not entitled to participate withthe strikers in the selection of a bargaining representatve.To acceptthe respondent's contenton in the face of its unfair labor practicesetc.,11 N L. R.B 408. The Court there stated,with respect to a similar contention bythe respondent:The Board was clearly correct in holding the, statements of union organizers unavail-able as a defense to respondentThese "threats"were persuasive arguments ad-dressed to the employees' self interest.We do not doubt their effectiveness, butunion organizers are quite free to explain the legitimate consequences of joining orremaining aloof.Had the threats been of physical violence,the case would be differ-ent, as the Board itself concededBut it would have been in no way improper forthe union to raise its dues or demand a closed shop;consequently it could not havebeen improper to "threaten"to do so.The headings of the cards signed by the employees are as follows:"United MineWorkers of America, Gas, By-Product Coke and Chemical Workers, District No 50,Union No -", or "United Mine Workers of America, District #50, Affiliated with C. I. 0."seCf.N. L. R B v Bradford Dyeing Association,310 U S318 (1940)27N. L It. B. v. National Motor BearingCo, 105 F.(2d)Is See cases cited in footnote 53,infra652(C. C. A 9) A. SARTORIUS & CO., INC.121-against the Union prior to the strike, would be to allow the respondent,by engaging in `unfair labor practices, to escape its obligations underthe Act.-The respondent also urges that the Union lost its majority afteritwas certified by the Board 30 because, following the termination ofthe strike, a number of persons who had designated the Union left therespondent's employment- or refused to return to work and other em-ployees took their places.But we find below that the persons whoallegedly quit or who allegedly did not return to work were, in fact,discriminatorily discharged and refused employment by the respond-ent.Clearly, the respondent cannot affect the Union's majority. bydiscriminatorily discharging and replacing those who have designatedthe Union as their representative.31The respondent's contention, that it should not be.'required to bar-gain with the Union in the absence of an election by secret ballot inview of the alleged doubts concerning the Union's majority, is simi-larly without merit.32We find that on and at all times after June 24, 1938, the Unionwas the duly designated representative of the majority of the em-ployees in the appropriate unit for purposes of collective- bargaining,and, pursuant to Section 9 (a) of the Act, was the exclusive representa-tive of all the employees in such unit for purposes of collectivebargaining.'° SeeMatter of Acme-Evans CompanyandFederal Labor Union No.21878,affiliated withthe AtF. of L,24 N L R B 71;and cases cited in footnote 31,infra3010 N. L. R. B 493.In our Second Supplemental Decision,we considered the re-spondent's contention that certain employees had left the respondent's employprior tothe Board's certificationWe found that,even if true,this did not destroy the Union'smajority10 N L R B 496.21 SeeMatter of Bradford Dyeing Association(U S. A ) (a Corporation)andTextileWorkers Organizing Committee of the C. I.0, 4 N L. R.B 604,enf'd,N L R B.v.Brad-ford Dyeing Ass'n(U. S A ), 310 U S 318, rev'g 106 F (2d) 119 (C C. A. 1);I. A. M. v.W. L R B,311 U. S72; N. L R B v Sunshine Mining Company,a corporation,110F (2d) 780 (C C A. 9) ,N L. R. B v Highland Park Manufacturing Company,110F. (2d) 632(C. C A 4).181 IbidIn support of this contention,the respondent particularly cites theCudahyandArmourcases.Matter of The Cudahy Packing CompanyandUnited Packinghouse Workersof America,Local No 21,etc,13 N L B B 526;Matter of Armour & CompanyandUnitedPackinghouse Workers, Local IndustrialUnionNo 13, etc,13 N L R B. 567 In thosecases,we held that in representation proceedings where dispute exists as to the wishes ofthe majority of employees in an appropriate unit, the Board would henceforth, as amatter of policy, not certify on the basis of testimony and documentary evidence in therecord but would direct an election by secret ballot to resolve the dispute.However, wealso stated in theCudahycase-It should be noted that we are not here confronted with the necessity of deciding,upon the testimony and documentary evidence in the record,whether on the date ofan alleged refusal to bargain,the union represented a majority of the employees inthe appropriate unitThat question could not be answered by an election,for theresult of a present election would not show the Union's authority on the particularpast date in question - Were it necessary to decide in the present case whether thetestimony and documentary evidence in the record did or did not establish a majorityfor the Union, we would find that it did.Moreover,this change in Board policy cannot serve,of itself,to place in doubt prior certifi-cations made on the basis of testimony and documentary evidenceN. L. R. B v Black-stone MfgCo, 123 F. (2d) 633(C. C A. 2) 122DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The refusal to bargain collectively, the alleged settlement, andthe strikea.Sequence of eventsOn June 25, 1938, pursuant 'to authorization granted at the unionmeeting of June 24, Burke, the union organizer, telephoned Greene,stated that the Union represented a majority of the respondent's em-ployees, requested a conference with the respondent on Monday, June27, for the purpose of collective -bargaining concerning wages, hours,and working conditions, and dispatched a letter to the respondentconfirming this conversation.Pursuant to this -request, a conferencebetween representatives of the Union ''and of the respondent was heldat the latter's offices on June 27, 1938.33 The Union again stated thatit represented a majority, and requested that it be recognized as theexclusive bargaining agent for the employees.Neuschaefer, on behalfof the respondent, expressly refused to grant exclusive, recognition tothe Union. Instead, the respondent requested a delay of a week or8 days to think the matter over allegedly: (1) chiefly because it hadnever had dealings with unions and did not know how they operated;(2) because it doubted that the Union had secured signed cards froma majority of the employees and it charged that the cards might havebeen secured through coercion ; and (3) because it was suspicious of thefact that, aside from employees of the respondent, the Union's membersconsisted, only of employees of, and its only collective bargainingcontract was with, the respondent's largest competitor, the Northam-Warren Company.Concerning these respective reasons for delay :(1)The respondent admitted, as stated above'34 that during theprevious week, upon learning of the. Union's campaign, Neuschaeferhad by telephone requested advice about unions and how to dealwith them from his business friends, including French, and hadalso consulted Formont, the respondent's salesman and a formermanager of a 5-and-l0-cent store.Significantly, both French andFormont were present at the conference on June 27, despite the factthat French had no specific interest in the affairs of the respondent,and sales aspects of the business, with which Formont dealt, werenot under discussion.Under the circumstances, it is a reasonableinference, and we find, that French and Formont possessed specialknowledge concerning unions 35 and were consulted by the respondentn Representing the respondent were Neuschaefer,Greene, Formont, and French84 Section III A 1.Under all the circumstances,we do not credit Formont's denial that he knew anythingabout unions,particularly in view of his further testimony that it was because neitherNeuschaefer or Greene knew anything about the subject that he was also called into theconference. A.' SAdtTOR'IUS & CO INC.123'prior to'the June 27 conference, and brought to the conference bythe respondent, for this reason.Moreover, Greene admitted knowingat that time that an employer was obligated to grant exclusive recog-nition to a majority union. In any event, we find it difficult to be-lieve that a business man would, in view of the widespread publicityand discussion concerning organized labor and the Act, have re-mained generally ignorant of the operations of unions and theprovisions of the Act.(2)Although the respondent allegedly doubted the-truth of the:Union's claim to represent a majority, Greene testified that both sheand Neuschaefer had no definite knowledge on the matter, and thattheir doubt "was purely guess work." It is not clear whether therespondent asked to see the Union's cards.36 In any event, the Unionoffered to allow an impartial third party, an agent of the Board.to check the cards against the respondent's pay roll.The respondentrejected this offer, and questioned the manner in which the cardshad been obtained.The Union thereupon offered to call in all thegirlswho had signed cards so that they might state whether theyhad signed voluntarily and desired the Union to represent them.The respondent likewise rejected this offer on the grounds that itwould disrupt production, that many of the girls were then laid off,and that the girls would be frightened when they came in., The onlybasis for the respondent's claim of possible coercion at that timewas the evidence presented above concerning the Union's alleged"threats" that non-members would lose their jobs when the Unionsecured a closed-shop.37(3)Neuschaefer testified that he was suspicious of the fact thatemployees of his chief competitor were the only other members ofthe Union, that he feared for the respondent's secret processes, andtherefore thought this matter should be studied.At no point in thehearing, however, did the respondent introduce evidence or showany basis for a belief that there existed a plan or conspiracy, betweenthe Union and the Northam-Warren Company with respect to therespondent's trade secrets.Furthermore, Neuschaefer admitted thathe had not felt at the time of the conference that the nature of theUnion's membership absolved the respondent from its duty to bar-gain with a majority union. It is clear that under the Act anemployer is under the duty to grant exclusive recognition to a uniondesignated by a majority of its employees, regardless of whether the16 Greene testified that she did not ask to see the cards.Neuschaefer testified that "we"made this request.Formont,admitting he was not sure, thought that Neuschaefer madesuch a request.3' That these alleged "threats"could in no manner be construed as "coercion," seeSection III B 2,supra. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer approves' of the internal structure,membership or_ agentsof thatunion .38The union representatives at the conference refused to wait theweek or 8 days requested by the respondent, claiming that it wastoo long a time to wait, that the Union would be destroyed in themeantime in view of the respondent's conduct in discriminatorilylaying off union members, making an anti-union speech to the assem-bled employees on June 25, and otherwise coercing and intimidatingits employees.Contending that 2 days were ample for the respond-ent to consider the question of recognition, the Union made thecounterproposal that it would await another conference, to be heldon Wednesday, June 29, before being accorded recognition.Despite,the Union's contention that the respondent could learn as much aboutthe Union in 2 days as in 8, the respondent rejected the counter-proposal and insisted upon an 8-day delay.The Union then refusedto show the respondent its proposed contract governing hours, wages,,and conditions of employment contending that the Union had to begranted exclusive recognition, before it would negotiate concerningother demands.39The specific outcome of the conference is in dispute.The re-spondent claims that the Union would not wait a week but stated-it would hold the matter in abeyance until Wednesday, June 29, whenit would telephone for another conference.Witnesses for the Boarddeny that the Union agreed to call again on Wednesday; rather, theytestified that after the respondent refused the Union's counterpro--posal that the Union await a final answer on Wednesday, the unionrepresentatives left stating that they reserved decision as to their-next course of action.The respondent's witnesses admitted that therespondent did not, at they June 27 conference, agree to meet withthe Union on Wednesday.Under all the circumstances, we creditthe version presented by the Board witnesses and we find that after-the Union's counterproposal was rejected, the conference ended in-conclusively, without any agreement.On the next day, June 28, the Union, after further. consultingwith employees of the respondent concerning the latter's anti-unionn SeeMatter of The Louisville Refining CompanyandInternationalAssociation, OilField, Gas Well and Refinery Woi hers of America,4 N L R. R. 844,858, enf'd in N. L.R. B. v Louisville RefiningCo., 102 F(2d) 678(C C A 6),cert. den 308 U S 568, wherewe stated :Under the Act, it is respondent's duty to ban-min collectively with the representative-selected by a majority of its employees for the purposes of collective bargaining.Therespondent cannot legally refuse to negotiate with the Union because it prefers thatanother represent its employees.It cannot legally refuse to negotiate with the Inter-national Association selected by a majority of its employees to iepresent them becauseit prefers to deal with the Local of the AssociationIts duty is to negotiate in goodfaith with whatever agent or agency a majority of its employees have selected.This contract was, nevertheless,submitted by the Union to the respondent's counselon about July 11, 1938,in the absence of exclusive recognition of the Union A. SAR.TORIUS ' &CO.,INC.125conduct, filed with the board charges, alleging violation of Section'8 (1) and (3) of the Act, and a petition for investigation and certi-fication of representatives.As a result of the charges and petition,further conferences between the Union and the respondent wereheld at the Regional Office of the Board on June 29 and July 6, 1938.The conference of June 29 was attended by Burke on behalf ofthe Union, by Greene, on behalf of the respondent, and by FredericCromwell, a field agent of the Board.After the parties had dis-cussed a consent check and the appropriate unit, a' proposed stipula-tion was drafted by Cromwell which provided for a check of thesignatures on the Union's cards with the signatures in the respond-ent's pay-roll book and for the granting of exclusive recognitionto the Union if the check revealed the Union represented a majorityof the employees in a unit consisting of production and shippingdepartment employees,, excluding office and supervisory employees.The Union signed the proposed stipulation that day.Greene statedthat she knew no reason why the respondent would object to thestipulation but since she did not have authority to bind the respond-ent she would take it to Neuschaefer for his approval.40Therespondent did not thereafter sign or agree to the proposed consentcheck.At the subsequent conference of July 6 at the Board's RegionalOffice, the respondent's refusal- to sign the proposed stipulation fora consent check was discussed.The; respondent was represented byGreene and by its newly retained counsel, Samuel Birnbaum.Forthe first time in its negotiations with the Union, the respondent,through Birnbaum, disputed the appropriateness of the bargainingunit proposed by the Union,41 claiming that in addition to productionand shipping employees the unit should include clerical and super-visory employees and should exclude so-called "temporary" employeeswho had been working for a short period of time. Birnbaum alsoobjected to a consent check, favoring instead a secret poll of theemployees, on the grounds that the Union might have secured signedcards through coercive methods, and that the cards did not properly40Although admitting that after the stipulation was explained to her, she"didn't seeany objection to it", Greene thereafter testified,contrary to Burke, that at this confer-ence she raised certain objections to a consent check, namely,the alleged coercion exercisedby the Union in securing signed cards,and the fact that certain recent or so-called "tem-porary"employees should be excluded and office girls and supervisors should be includedin the appropriate unit.In-view of the fact that her credibility was clearly impaired, wedo not credit this testimony.Among other things, she testified that she consulted with therespondent's attorney,Birnbaum,prior to this conference.Neuschaefer,however, testifiedthat the respondent first retained Biinbaum as its counsel after this conferenceLike-wise, although Greene claimed that she had no authority to "do anything without askingMr. Neuschaefer,"Neuschaefer himself admitted that Greene had sole authority to bindthe respondent with respect to the Board case,did not need to secure his approval, and,specifically,that she had sole authority either to reject or accept the proposed stipulation.41 Concerning Greene's contention to the contrary,see the preceding footnote 126IDECISIONSOF NATIONALLABOR RELATIONS BOARDauthorize theUnion to act as bargaining representative.No,voluntary agreement regarding these questions was reached eitherat the July 6 conference or thereafter, nor did the respondent recog-nize the Union as exclusive bargaining representative of its employees.In the conferences of June 29 and July 6, 1938, the question ofsettling the Section 8 (1) and (3) charges was discussed. The respond-ent asserts that 'a Field Examiner of the Board stated that if acertain notice were posted by the respondent, the unfair labor practicecharges would be dropped; that after the respondent objected to theinclusion of the name of the Union in the notice, it was agreed thatthe notice be modified to exclude the name of the Union; and thatsome time after July 6 but, before the strike of July 18 discussedbelow, the modified notice was posted in the plant.42The evidencein the record is conflicting as to whether or not the notice was actuallyposted prior to the strike.A number of union girls testified thatthey looked for such a notice after being told it would be posted, butat no time prior to the strike did they see it in the plant.On theother hand, witnesses for the respondent testified that it was postedprior to the strike, although one witness contradicted herself as towhether it was posted before or after the strike began. In any event,the Union's charges were never withdrawn nor was the case basedon these charges closed.The Union, at a meeting held on July 12, 1938, authorized a strike.The reasons advanced at the meeting for striking included : therespondent's alleged (1) dilatory practices. and refusal to grantexclusive recognition to the Union, (2) discriminatory lay-offs, and(3)discriminatory treatment of union girls, and (4) the allegednecessity of protecting the Union during the representation pro-,The notice claimed to have been posted reads as follows :A. Sartorius&Co , Inc , having recognized the right of its employees to self-organization,to form,join or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage in concerted activities,for the purpose of collective bargaining or other mutual aid or protection,as guar-anteed in Section 7 of the National Labor Relations Act, states that it and its officersand agents:1.Will not in any manner interfere with,restrain or coerce its employees in the freeexercise of the above rights--2.Will not discourage membership in labor organizations by discharging.or threat-ening to discharge any of its employees for joining or assisting any labor organization.3Will not in any other manner discriminate against any of its employees in regardto hire or tenure of employment'or any term or condition of employment for joiningor assisting any labor organization.A. SARTORIUS&CO., INC.The,only difference between this notice and that originally proposed by the Field Examinerwas that the latter also included the words"the United Mine Workers of America, Dis-trict 50,Local 12090,or any other"after the words "membership in" of paragraph 2Neuschaefer-testified that the respondent did not desire the name of the Union includedbecause it might indicate that the respondent favored the UnionHe admitted however 'that no other labor organization was seeking the respondent's employees at that time.'.1 A. SART'ORJUS &CO., INC.127ceedings then-pending before the Board 43 The strike became effectiveon July 18, and lasted until November 23, 1938.The respondent apparently contended, during the hearing, thatthe strike was directly or indirectly sponsored and supported by itschief competitor, the Northam-Warren Company, acting in collu-sion with the Union.No evidence in support of this contention wasproduced aside from the fact that employees of the competitor werealso members of the Union and that the Union had a contract withthe competitor44Moreover, the respondent itself conceded that thestrike was caused by its refusal to grant exclusive recognition to theUnion, and in its brief appears to have abandoned the above con-tention.We find no merit in it. Similarly the record does notsupport the contention of the respondent that the strike was calledin contravention of an agreement or understanding reached at theJuly 6, 1938, conference that the Union would take no action untilthe Board determined the question concerning representation.b.Concluding findings With respect to the refusal on June 27It is well established that a refusal to accord exclusive recognitionto or negotiate with the representative designated by a majority ofthe employees in an appropriate unit constitutes an unfair laborpractice within Section 8 (1) and (5) of the Act45Chairman Millisis of the opinion, upon the entire record, that the respondent engagedin such unfair labor practice on June 27, 1938.16We have already considered the respondent's contentions of co-ercion by and improper authorization of the Union and found themto be without merit.46aWe have similarly found no merit in the0 The respondent,admittiig that the strike was called because of its refusal to recognizethe Union, claims in its brief that this was the sole reason for the strike.No direct evi-dence in support of this claim was presented by the respondent.On the other hand, theconsistent testimony of Board witnesses,as well as of a witness for the respondent, all ofwhom were present at the union meeting,demonstrates that other reasons, enumerated inthe text,also constituted reasons for the strike.44 It may be noted,in this regard, that after the entire Union had voted on July 12 tofinance the strike if it were called,the union memberswho were employed by the respond-ent held a separate meeting at which the strike was authorized4EN L R B. v. Fansteel Metallurgical Corp.,306 U S 240.SinceMr Retllyin his concurring opinion, andMr Leisersonin his partially dissent-ing opinion agree that the refusal on June 27, 1938, was not unlawful, the contrary viewset forth in the text represents the separate opinion ofChairman Millar,rather than thedecision of the Board4eaThe respondent also contends that it was not obligated to bargain collectively withthe Union during the pendency of the representation proceedingWe may note that therespondent did not rely,at-the conferences,on the filing of the petition, as a reason forrefusing to bargain with the Union.Cf.Matter of Henry Glass and CoandUnitedWhole-saledWarehouse Employees,etc.,21 N.L R. B73; Matter of West Oregon Litmber CoandLumber&Sawmill Workers,etc.,20 N. L R.B.1; Matter of Sheba Ann Frocks, Incand I LG W. U.,etc.,5 N. L. R B. 12. But we do not find it necessary to determinewhether refusals to recognize the Union,occurring at conferences between the time of filingthe petition and issuance of the certification,constituted independent unfamr.labor prac- 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent's contentions regarding the appropriate unit.That the'respondent claimed, at the June 27, 1938, conference, to be ignorantconcerning unions and to be suspicious of the fact that employeesof its chief competitor were the only other members of the Unioncannot, at least under the circumstances of this case, excuse itsrefusal.Moreover, that the respondent was not motivated in suchrefusal by genuine or reasonable doubts concerning the appropriateunit or the designation of the Union is amply demonstrated by therecord.47With respect to the unit, the respondent raised no dispute at theJune 27 conference, nor even at the June 29 conference at theBoard's Regional Office.When the question of the appropriateunit was first raised at the latter conference, Greene stated she hadno objection to the unit proposed by the Union. The respondentthereafter retained Birnbaum as its counsel. It was only afterGreene had heard a list of union members read off by Cromwell,and had communicated this information to Neuschaefer and Birn-baum, that the respondent contended that the Union's proposed unitwas inappropriate.As all persons proposed to be excluded from theunit by the respondent as so-called "temporary employees" wereunion members, whereas all the clerical and supervisory employees,whom the respondent desired to be included, were not, the respond-,ent's proposed unit dissipated any possible majority for the Union.Moreover, the unit proposed, by the respondent was an attempt- to.substitute the respondent's judgment for that of its employees as toticesThe petition was 'not filed until June 28.The respondent's refusal to bargainsubsequent to the Board's certification is treated belowThe respondent's conduct duringthis period between the petition and certification bears,of course,upon whether its priorand subsequent refusals were predicated on bona fide and otherwise lawful reasons97 In discussing the employer's claim that a doubt as to the Union's designation excuseda refusal to bargain by the respondent,the Court of Appeals for the Second Circuit hasstated that:..when there is a real doubt,we may assume aiguendothat theemployer neednot decide the issue at his peril . . . but from that immunity it does not in the leastfollow that he need be satisfied with no evidenceexcept theBoard's certificate ; it maybe entirely apparent from other sources that[a union] really represents the majority(N L R. B v Remington Rand, Inc.,94 F. (2d) 862 (C. C. A 2), cert.den 304 U S.576) ;The contention that bargaining was not mandatory until the Board had accreditedLocal No. 307 as bargaining agent is frivolous.An employer is under a duty tobargain as soon as the union representative presents convincing evidence of majoritysupport . . .We do not mean that respondent had to bargain with any one claimingto represent a majority,but adequate proof tenderedby theclaimant could not in goodfaith be ignored . . .Respondent"made no effort to learn the facts and took thechanceof what theymightbe" ;(N. L.R. B. v Dahlstrom Metallic Door Company,112 F.(2d) 756(C. C A. 2)) ;'The employer took the risk of refusal, if the [union's] claim turned out to be well-founded(N. L R B. V. ArtMetals ConstructionCo,110 F. (2d) 148 (C C. A. 2)).See alsoN.L. R. B. v. Piqua MunisingWoodProductsCo., 109 F.(2d) 552(C C A 6) ;N. L R B. v. Lund,etal, 103 F. (2d) 815(C. C A. 8);N. L. R. B. v. National MotorBearing.Company, etc.,105 F. (2d) 652(C. C. A. 9)._ A. SARTORIUS & CO., INC.129The form of their organization, the Union's general -policy being toexclude clerical and supervisory employees.Furthermore, the re-spondent's contentions, presented by its counsel, that employees beexcluded merely because they had been employed for a short periodof time, and that clerical and supervisory employees be included withthe production employees, were not in general accordance with thepractice and precedents of this Board. In view'of the foregoing, wedo not believe that the respondent contested the appropriatenessof the unit proposed by the Union in good faith.Rather we areconvinced that the respondent's belated doubt as to the unit- wasbased upon its desire to interfere with the self-organization of itsemployees and further to delay their attempts to bargain collectively. 48With respect to the designation of the Union by a majority inthe unit, it is clear that the respondent did not honestly and reason-ably doubt that the Union possessed cards actually signed by amajority of the employees.We have already noted that the re-spondent admitted that any doubt on this score was based on nodefinite knowledge and "was merely guess work," and that the re-spondent rejected the Union's offer, on June 27 and again on June29 and thereafter, to submit to an informal check by the RegionalOffice of the Board of the signatures on the cards with those on therespondent's pay roll.Nor can we perceive an honest and reasonabledoubt in the respondent's contention of coercion by the Union insecuring the signatures of the employees.As stated above, this con-tention had no basis in fact; the respondent's information was ofthe flimsiest nature; the alleged "threats" of the Union could inno manner be deemed unlawful coercion; and, in any event, the re-spondent rejected the Union's offer to have signers personally testifyto the respondent concerning their free designation of the Union.Consequently, in the absence of a reasonable basis for its failure toaccord exclusive recognition to, the Union, the respondent's requestat the June 27 conference for a delay of a week or 8 days beforedeciding whether to grant exclusive recognition cannot itself beconsidered a reasonable request, particularly in view of the respond-ent's rejection of the Union's counterproposal of a 2-day delay.Our conclusion, that the respondent's purported doubts about theunit and the designation of the Union,as wellas its request fordelay, were not genuine but based on a determination to evade itsduty to deal with the duly selected representative of its employees,is fortified by the fact that in November 1938 the respondent asked"Hatter ofThe Federbush Co , Inc.andUnited PaperWorkers,LocalIndustrial UnionNo. 292, affiliated with the C.1.0, 24N L R. B. 829, en'fN. L. R B.v.Federbush Co..121 F. (2d) 954 (C. C. A. 2);Matter of Acme-Evans CompanyandFederal Labor UnionNo. 21873,affiliated withthe A. F.ofL.;24 N. L. R. B. 71.455771-42-9 ,130DECISIONS OF NATIONAL LABOR, RELATIONS BOARDthe Union not only to concede that it had not been designated- by 'amajority but also to drop the representation proceeding in whichthe Board could establish the appropriate unit and ascertain whetherthe Union 'was the chosen representative of the employees therein,and by the further fact that before, during, and after its refusal torecognize the Union, the respondent was -conducting `a campaign ofdiscouraging and interfering with union membership and activityby surveillance, anti-union threats, and discriminatory lay-offs andtreatment; and finally -by the respondent's subsequent refusals, dis-cussed below, to recognizes the Union, even after the Board issuedits certification.We conclude that the respondent unlawfully re-fused to bargain collectively on June 27, 1938.c.Concluding findings with respect to the alleged settlement and thestrikeAssuming that the respondent posted the aforesaid notice betweenJuly 6 and 18, we find, nevertheless, that it 'would not effectuatethe policies of the Act to refrain from finding unfair labor practicesprior thereto.It has been our policy to give effect to an agree-ment made in settlement of unfair labor practices allegedly engagedin by an employer and to refrain from proceeding on the basis ofsuch alleged practices if an agent of the Board participated in thesettlement and if the employer did not thereafter continue to engagein unfair labor practices.49If a course of unfair labor practices isthereafter continued, however, and the employer thereby fails toobserve his undertaking, we have held that it would.not effectuatethe policies of the Act to give effect to the settlement agreement.60In the present case, the respondent, following the alleged posting,continued to commit unfair labor practices by discriminatorily re-fusing to reinstate employees, by unlawfully refusing to bargain onand after December 14, 1938, and by other acts of interference, re-straint, and coercion.Under these circumstances we shall pursue49Matter of Shenandoah-Dives MimingCompanyandInternational Union of Mine, Mill &Smelter Workers,Local No.26, 11 N. L. R. B , 885. Also seeMatter of Corn ProductsRefining CompanyandUnited Cannery, Agricultural,Packing d AlliedWorkersof America,Local No.169, 22 N. L.R. B. 56, and casescited therein89MatterofHarry A. Half,doing businessas The HalfManufacturing CompanyandInternationalLadies'Garment Workers'Union,16 N ` L. R B. 68;Matter of Picker X-RayCorporation,WaiteManufacturingDivision,IncandInternational Association of Ma-ch4nists,12 N. LR.B. 1384.See alsoMatterof Ingram ManufacturingCompanyandTextile WorkersOrganizing Committee,5 N. LR. B.908;Matter of Godchaux Sugars, Ino.andSugar Mill Workers'Union, LocalsNo. 211?7 andNo.2188affiliatedwith the AmericanFederationof Labor,12N. L. R. B. 568; andMatter of Emsco Derrick and EquipmentCompany(D & B Division)andSteelWorkers'Organizing Committee,11 N. L.It.B. 79.51See footnote 50,supra A.SARTOiRIUS & CO., INC.131ment agreement which allegedly disposed of the Union's charges ofJune 28.It is evident from the facts hereinabove found, that the respond-ent's unfair labor practices were a substantial cause of the strike.We find that the strike commencing July 18, 1938, was caused byunfair labor practices of the respondent.C. Therefusal to reinstate the striking employeesThe complaint alleges that upon the discontinuance of the strikeon about November 23, 1938,each of the 15 employees listed.in Ap-pendicesA, B, C, and D,attached hereto,applied to the respondentfor reinstatement,but that the respondent refused to reinstate any ofthem.As found above,the strike which beganon July18, 1938, was causedby therespondent's unfair labor practices.Under Section 2 (3) ofthe Act,the striking employees retained their status as employees ofthe respondent.62The strikehavingbeen caused by unfair laborpractices,these employees were entitled,upon application,to reinstate-ment to their former positions with the respondent upon the termina-tion of the strike.531.Application for reinstatement; negotiations; offer of reinstatementOn November 18, 1938, the Union sent a letter to the respondent,stating that the Union and 17 named striking employees,s' all mem-bers of'the Union, "have determined to discontinue the strike againstyour company upon reinstatement of these employees without dis-crimination or prejudice to their former jobs effective November 23rd,1938," that the application was authorized by the named strikersand made "as of November 23rd, 1938, and that it would be assumedthat the application was denied if the Union received no answer byNovember 22, in which-event the strike would continue and furthercharges would be filed with the Board. On November 21 and De-cember 6, 1938, the respondent, through its counsel, sent letters to theUnion referring to an alleged agreement between counsel for the re-spondent and the Union that the respondent could delay action on the52N. L. R. B. v. Mackay Radio&Telegraph Company,304 U. S. 333.'3Black Diamond Steamship Corp. v N. L. R.B., 94 F.(2d) 875(C. C. A. 2),cert.den 304 U S. 579;Jeffrey-DeWitt Insulator Co., Inc. v. N. L. R. B.,91 F. (2d) 134(C. C. A. 4),cert. den., 302 U. S. 731;Remington Rand, Inc. v.N. L. R. B.,94 F. (2d)862 (C. C. A. 2),cert. den., 304 U. S. 576;Matter of Western Felt Works,a corporation,andTextileWorkers Organizing Committee,Western Felt Local,10 N. L. R. B. 407;Matter of McKatg-Hatch,Inc.andAmalgamated Association of Iron,Steel and Tin.Workers of North America,Local No. 1139,10 N. L. R. B. 33.6fThe named strikers included all persons alleged in the complaint to have been dis-criminatorily refused reinstatement,except Jennie Blevitz, whose name, however, wasthereafter added to this application for reinstatement, before November 23, at therequest of Burke,the union representative. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion's request for reinstatement pending a possible settlement, andstating, in its letter of December 6, that no settlement having beenconcluded, the respondent would "take suitable action in the premises."At the hearing Burke denied, without contradiction, that the Union or'its counsel had ever agreed to a delay by the respondent in actingupon the request for reinstatement.After receipt of the -respondent'sletter of December 6, the Union immediately filed with the Boardamended charges alleging a discriminatorily refusal to reinstate thestrikers who had applied for reinstatement.During November and December the Union discussed proposedsettlements with Birnbaum, counsel for the respondent. In a pro-posed stipulation submitted by Birnbaum in November, some timeafter the application for reinstatement had been made, it was pro-vided that the Union's charges and petition, pending before the Board,'bewithdrawn, the strike be discontinued, and the Union concedethat it did not represent a majority of the production department'employees.Of the 18 strikers who had by then applied for reinstate-ment, the respondent proposed to, reemploy nine; four would not berehired because they were employed elsewhere and did not seekreemployment; the remaining five were "not to be presently reem-ployed, and their failure of reemployment shall not be considered anact of discrimination by the said Company, the Company agreeingto reemploy them at some future date should any opportunity foremployment with the Company arise." 55Birnbaum explained thatthe latter five girls were not, in effect, to be reinstated because "Miss'Greene just ' didn't want them back, that's all, . . . she didn't like'them," and because Greene "considered they would be an irritant tothe shop." 56The Union refused to agree to the proposal, especiallysince all five of the girls proposed, to be excluded were active onbehalf of the Union, and two were nion leaders.At the beginningofDecember Birnbaum proposed another settlement, which alsohad the approval of the respondent, by which the respondent againobjected to the reemployment of five named strikers 5" but agreedthat the question of their reemployment be submitted to arbitration.No agreement was consummated on this basis either.After amended charges were filed by the Union, the respondent,on December 12, 1938, sent letters to the strikers 58 which stated: "WeThe five strikers proposed not to be reemployed were Maude O'Toole, Elsie Cohen,Jennie O'Toole, Anna Andruk, and Sylvia Moscowitz.56Greene testified that she did not recall why she did not want to reemploy thesefivegirls,although she admitted that the proposed stipulation had the approval ofboth Neuschaefer and herself.a'These included three of the girls to be excluded in the proposed November settle-ment stipulation and, in addition,included Helen Witt, another union leader.5sAllpersons alleged to have been discriminatorily refused reinstatement in the'complaint received such a letter, except JennieKlevitz, concerning whom see Section V,infra.- A. SARTORIUS& CO., INC.133understand that you desire to be reemployed by our Company.Willyou therefore present yourself at our place of business on. [date] at[time]."None of the strikers who 'appeared in; response to thisletterwas reinstated ; instead, each was asked by, Greene or Neu-schaefer whether she wished to be reemployed and upon answeringin the affirmative was told she would be informed of further devel-opments.Greene testified that the purpose of these letters was to.ascertain, despite the applications for reinstatement of November 18,which of the strikers desired reinstatement.After Burke had urged the Regional Office of the Board to pro-ceed with the charges in view of the failure of the respondent defi-nitely to offer reinstatement to the strikers, an agreement was reachedat the Regional Office on December 23, 1938, which provided thatthe Union withdraw its charges and discontinue its strike, and thatthe respondent reemploy 'the strikers named in the application forreinstatement of November 18,69 including several who had not repliedto the respondent's letter of December 12.The girls .were to bereinstated at the rate of two a day beginning on December 27,"upon the same terms and conditions of employment existing atthe time that they went out on strike"; 60 if any of the girls failedto report when requested to do so, the respondent would be underno further obligation to reemploy them.This agreement was subse-quently modified in respect to the employees to be reinstated on par-ticular dates.Pursuant to this agreement, the respondent sent letters to thestrikers, including the 15 girls alleged in the complaint to have beendiscriminatorily refused reinstatement, directing them to report forwork at a specified time.2.Discriminatory treatment of returned strikersOn December 29, 1938, four of the striking employees appeared forwork, namely, Adeline Franco, Bernice Mandell, Agnes Panzarellaand Gladys Murphy. Franco and Mandell were assigned to the jobof washing bottles under the immediate supervision of Anna Seiler;Panzarella and Murphy to tightening caps on bottles by hand underthe immediate supervision of Patricia O'Neil.Seiler and O'Neil wereadmittedly antagonistic to the Union and the union girls; each wasplaced in charge of two strikers, although close supervision of thistype had not been exercised before.During that day, the union girls50The sole exception was one John Fialkowsky.The 15 girls namedIn the complaintas having been discriminatorily refused reinstatement were included among the strikersagreed to be reinstated.eoMaude O'Toole,however,was, at the respondent's option,not necessarily to be returnedto her formerjob of filling bottles. 134DECISIONS OF -NATIONAL LABOR. RELATIONS BOARDwere continually criticized and called offensive names by' Seiler, O'Neiland Greene; the other girls were not nagged and were permitted tosing and to laugh at the union girls.The work of washing bottles, to which Franco and Mandell wereassigned, involved the removal of labels from small, filled cosmeticbottles which had been placed in a pail of water.This work was con-sidered the most undesirable work in the plant.The girl performingit had to keep her hands in cold water, resulting in roughening andchapping, risk cuts from broken bottles, scrape off labels and, fre-quently, chip off nail polish which had hardened on the outside ofthe bottles.Previously the work had been divided among all thegirls in the factory and generally performed only during part of theirlunch hour, each girl washing a relatively small number of bottles.On December 29 Franco and Mandell were assigned to this work-theentire day; neither had done it steadily before.Moreover, althoughthe respondent customarily supplied sharp instruments to remove`labels and to chip off caked nail polish, it refused to supply either girlwith a razor or scissors and told them to use their finger nails instead.Seiler supervised them strictly, threatened on several occasions to"beat up" Franco if she looked up from her work and directed bothgirls to perform their work on the wet floor instead of on a table,ordering them to "get down or I'll knock you down."Greene likewise,for no valid reason, directed them to work on the floor.As a result,Franco washed bottles while kneeling on the wet floor, and Mandellwho refused to kneel, worked on the floor by bending from her waist.Since they had no sharp instrument to aid them, Franco and Mandellcracked a number of their finger nails. In addition, Mandell suffereda cut on her hand from a broken bottle.When she attempted to keepher cut hand out of the water, fearing infection, Seiler and Muirheadordered her to use both hands, over her protest.,The task of Panzarella and Murphy was to tighten small caps oncosmetic bottles with their fingers.This work was normally per-formed with the aid of a tightening machine.As a result, the finger,,of both girls became blistered.Panzarella began to cry and Murphycomplained.Greene told Panzarella it was too bad she had joinedthe Union, that it had not done her much good, and subsequentlytransferred both girls to-other work.At the end of the day, all four union girls recounted their experi-ences to Burke and stated that they could not continue to work underthose conditions.The next day Mandell, Panzarella and Murphyvisited physicians for treatment of their respective injuries.On December 30 Burke, accompanied by the four union girls whohad worked the previous day and two others, went to the plant topresent the grievances of the four girls to the respondent.However,, A. SAR'TOORI:US '& co., INC.'435the elevator-man,after telling Greene that Burke wished to see her,refused to permit Burke to enter the respondent's plant, stating,"MissGreene said to tell you she has nothing to say to you." There-after, at a conference between representatives of the respondent andtheUnion in the Board's Regional Office, it was agreed that theunion girls should return to work on the understanding that therewould be no discrimination against them.Accordingly, on the morning of January 3, 1939, six union girls,appeared for work.At the entrance to the freight elevator theywere met by a group of non-union girls, including Seiler and O'Neil,who cast insults at and threatened to throw the union girls out ofthe elevator.Therefore, except for Marie Aglietti, the union girlswaited for the next elevator; when they reached the floor occupiedby the respondent, they found the outside door locked although itwas then only about 7: 55 a. in. and the door was customarily closedat 8 a. in.They rang the bell.After about 10 minutes, Formontappeared, said they were too late to go to work and directed themto wait for Muirhead.When Muirhead did not appear after another10 or 15 minutes, the girls left to consult Burke.61Of the union girls, only Aglietti, who had entered the precedingelevatorwith the non-union girls, worked that day. Thereaftershe telephoned Burke and told him that the respondent had discrimi-nated against her, that she had been compelled to wash bottles allday under back-breaking conditions in a pool of water, and that shewould not return to work under such conditions. 112Following further conversations between representatives of therespondent, the Union and the Board's Regional Office, five uniongirlsreturned to work on January 4, 1939, namely Franco, Mandell,Panzarella,Eileen Ryan and Maude O'Toole 63 Substantially the sametreatment-was accorded these girls by the respondent as had beengiven the union girls who worked on December 29 and January 3.The respondent again assigned Franco and Mandell to the task ofwashing bottles, again directed them to work on the floor, withoutany pads, in the midst of pools of water, and again subjected themto constant criticism.64Because the respondent had refused to supplyher with a razor on' December 29, Franco had brought a small,61 On December 28, 1938, the respondent had also excluded Franco and Murphy fromthe plant on the ground that they had not appeared early enough for work.12Marie Aglietti's contrary testimony concerning this event,on behalf of the respond-ent, is considered below.63 Other union girls had been notified to return by this time but did not report forvarying reasons:Murphy, because her blistered hands were not yet in condition for work;Aglietti,because she refused to return after her treatment on the previous day ; andHelen Witt, because she was ill."Franco testified that she obeyed directions without protest because the union girlshad been told at a conference in the Board's Regional Office that they should be as niceas possible when they returned to work.1 136DECISIONSOF NATIONALLABOR RELATIONS BOARDsouvenirknife with her on January 4 and used itin scraping nailpolish off the bottles.Greene,seeing the knife,took it from Francosaying; "Do it with your fingers."For a short time Franco wasalsoassigned to tightening bottle caps by hand, despite the presenceof machines designed for that work, and consequently, as with Pan-zarella andMurphy, who had performed the same laboron Decem-ber 29,her fingers became blistered.The respondent also assigned Maude O'Toole to the task of wash-ing bottles.The respondent contends that after the strike beganithad received complaints in July 1938 from customers concerningimproperly filled bottles and had traced the filling of these bottlestoMaude O'Toole; that therefore it had insisted in its agreement ofDecember 23 with the Union that the respondent need not reemploy,her at filling.Although work cards were introduced which indi-cated that Maude O'Toole filled bottles on July 1 and 2, 1938, therespondent's witnesses were not able to explain how the particularbottles complained of were traced to her, other employees havingbeen likewise engaged in filling bottles at the same time. In' anyevent, despite her arthritis, Maude O'Toole was directed by Seiler,for no legitimate reason to remove bottles singly from the pail ofwater, although girls doing that work generally removed bottlesfrom the pail by handfuls, compelling her to wet, her hand muchmore frequently.Meanwhile, she was being minutely supervised bySeiler,who continually insisted that O'Toole keep her eyes on herwork..Finally, at about 11 o'clock in the morning, Seiler told Muir-head that O'Toole was looking around and Muirhead ordered hernot to do so. O'Toole protested that the other 'employees were'permitted to do so, and stated she had merely moved her eyes, nother head.When Muirhead responded, "You're not supposed to belooking around," O'Toole became incensed and, with an irate remark,walked out of the plant. She went to see Burke, and told himwhat had occurred that morning.Thereafter at noon, three other union girls came out of the plant,told Burke that they had been discriminated against in various similarways, and that they did not wish to return.After consulting theUnion's attorney and a representative of the Board's Regional Office,Burke advised the union girls not to return to work.Franco wasthe sole union girl to work during the afternoon.She had not joinedthe other union girls because she had been detained in the plant andhad not seen Burke at noon.That evening she related her experiencesin the plant to Burke and was likewise advised not to return.Burkealso notified all the striking employees who had not yet reported towork of the discrimination exercised against the seven who hadreturned and accordingly advised them to disregard the respondent'snotice toreturn. A. SARTO'RIUS & Co., INC.137At `the hearing the respondent disputed many of the foregoingfindings.Witnesses for the respondent denied generally that therespondent had discriminated against any of the returned strikers.More specifically, they variously testified that in the period betweenDecember 29 and January 4 bottle-washing was performed by non-union as well as by union girls, and that the union girls were nottreated differently in this work; that the union girls used lukewarmwater, and were not denied the use of razors, or threatened, or com-pelled to work on the floor or to dry the bottles singly rather thanin bunches; that the respondent did not know of Maude O'Toole'sarthritis; that the union girls who appeared for work on January 3appeared after 8 a. m. and that, although requested to wait forMuirhead, they had left when she came out to see them a few minuteslater; that on'January 4 Maude O'Toole was truculent, called othersoffensive names, was impudent to Greene, and quit after throwinga rag at Muirhead's face; and that on the same day, Franco's knifewas taken away from her because she had threatened to use it oneither Seiler or O'Neil.Aglietti, testifying on behalf of the respond-ent, also denied that she had been discriminated against when sheworked on January 3, or that she had reported any discriminationtoBurke.Moreover, upon their subsequent reemployment by therespondent between January 17 and March 24, 1939, Aglietti, Ryan,Panzarella and Franco signed individual letters to Greene in whichthey denied that they had left the respondent's employment becauseof any discrimination against them.Finally the respondent contendsthat the motive underlying the refusal of the strikers to work afterJanuary 4 was their desire to file claims for back pay with theBoard rather than an unwillingness to work iri the face of the re-spondent's discrimination against-strikers.In support of this gen=eral charge, the respondent introduced letters and postcards sent byBurke to several strikers in January, March and April 1939, request-ing that they appear at certain conferences with Burke or the at-torney for the Board in preparation for the hearing in this case, andreferring to the fact that such appearance would enhance their chancesof collecting back pay."On the basis of a consideration of the entire record, however,we conclude that the above testimony and contentions of the respond-ent cannot be credited. In the first place, correspondence betweenthe Union and union girls referring to the fact that the Board mightaward the girls back pay of itself cannot be considered to establish66 Typical of the expressions used were the following : "Ifallthe girls do theirpart we will win an award of back wages from Nov. 22nd, 1938. That will amountto several hundred dollars for eachgirl" ; "it is important if you want to bet backwages . . . that you be there" ; "in themeantime your back pay continues to pileup and youshould come into anice piece of money if we win." 138DECISIONS OF -NATIONAL LABOR RELATIONS BOARDthat, the.. strikerswere throughout motivated in what they did by,adesire for back pay awards. The natural inference from suchcorrespondence is that the Union was attempting to protect theinterests of the employees arising from the respondent's unfair laborpractices.Secondly, the above testimony and contentions are in-consistentwith the picture presented by uncontroverted evidence.The uncontroverted evidence shows that when they returned to workafter the strike, at least- Mandell, Panzarella and Murphy did theirwork well and caused no trouble ; that on December 30, Mandell,Panzarella and Murphy visited physicians and informed the respond-ent that they had done so because of injuries sustained while working;that the girls told their physician that their respective injuries hadbeen incurred in the course of work on December 29; that the phy-sicianwho examined Mandell and Panzarella on December 30 wasof the opinion that their respective injuries, a cut and blisteredfingers, had been incurred quite recently or not more than 1 or 2days previously; 66 that the union girls who worked on December 29and those who worked on January 4 complained of discriminatorytreatment to Burke immediately after leaving work; and that therespondent refused to permit Burke to present their grievances toGreene although the Union had continued, at that time, as we findbelow, to be the duly designated representative of a majority ofthe employees in an appropriate unit.And Patricia O'Neil, whosupervised union girls on December 29 and January 4, testifying onbehalf of the respondent, testified that she was surprised to see anyof the union girls return to work on January 4.11The respondent failed, moreover, to furnish reasonable explanationsfor the absence of significant records,68 and the testimony of its wit-"Another physician who examined Mandell and Panzarella thereafter on January 4,testifying on behalf of the respondent,did not doubt that Mandell's injury was incurredduring the course of her work and, although of the opinion that Panzarella's injurywas incurred elsewhere,admitted that the physician who examined her earlier, imme-diately'after the injury was sustained,was in a better position to judge the causeof the injury and that the injury might have healed before the witness saw it onJanuary 4.a'O'Neil testified as follows :"Q. (By Mr. BAKER.)And you were glad to see any of the girls back onJanuary 4th?A. I don't know.Q.Were you surprised to see any of the girls back on January 4th?A. Yes.Q You did not expect they would come back any more after the treatment theygot on December 29. Is that right?A. I don't know"Although the respondent was able to produce its records relating to work done onJuly 1 and 2, 1938, to support its charge of alleged incompetence on the part of MaudeO'Toole, it did not produce any of its records to 'support its contention that non-uniongirls also washed bottles in December 1938 and January 1939.Muirhead admitted thatrecordswere kept regarding the particular employees who performed each of therespondent's factory operations and that she herself initially kept and frequently made A. SARTOiRIUS & CO., INC.139nesses is contradictory,69 and is in substantial conflict with credibleand mutually corroborative testimony of witnesses for the Board.Finally, the circumstances surrounding the respondent's -reemploy-ment of four-union girls after January 17, 1939, bear on the bona fidesof the respondent's defense.On January 17, 1939, Marie Agliettiwas reemployed.Prior to that time her mother visited Greene andrequested thatMarie be reemployed.Greene replied that Mariewould be taken back if she "behaved herself" and that Marie shouldwrite a letter stating that she had not left because of any discrimina-tion against her.As a result, Marie Aglietti wrote and delivered to-Greene on January .17, 1939, the following letter :JAN. 17, 1939.DEARMissGREENE:After coming back to work recently Icaught a cold which was the reason why I left the position. I didnot leave it because of any discrimination against me as a resultof my having gone on strike. I would like to come back to worknow, anytime you say.Very truly yours,/S/MissMARIEAGLIETTI.She also, in accordance with her mother's suggestion, turned over tothe respondent letters which had been sent her by Burke, the unionorganizer.Aglietti was thereupon reemployed by Greene;Adeline Franco was similarly reemployed on March 24, 1939.OnMarch 23 Aglietti visited Franco at the latter's home, informed herthat Greene was going to reemploy her, and urged her to return."Needing the money," Franco agreed and saw Greene the next day.Greene asked her whether she was still "with the Union."WhenFranco replied that she did not think so, Greene agreed to put her towork, with a raise in salary, told her not to get in touch with Burkeany more, and stated that young girls like Franco did not need theUnion.Shealsoquestioned Franco concerning her picketing activi-ties during the strike and, upon being told that Franco had not beenon the picket line, stated that girls who had been on the picket linewould not be reemployed.Later that day, Greene called Franco intothe office and told her to write, a letter, addressed to Greene, statingthat there had been no discrimination against her.Aglietti, who waspresent at the time, told Franco to sign it if she wanted her job.out such records, but she could not adequately, explain why the December and Januaryrecords were not available while the earlier July records were.° For.example, witnesses for the respondent testified both that Franco did and didnot wash bottles on December 29 ; that prior to June 1938 employees did and did notwash bottles during the lunch hour;that washing of bottles does and perhaps does notrequire supervision;and that O'Neil did and did not supervise union girls on December 29. ,140DECISIONS OF NATIONAL LABOR RELATIONS BOARDFranco complied 70 because she desired reemployment.71Aglietti alsoasked-Franco to turn over toher any letters from Burke so that theycould be given Muirhead, the forelady.Upon her return to work,Franco was not given hostile treatment and Seiler became, quite' friendly.72Eileen Ryan and Agnes Panzarella, the other union girls who hadbeen reemployed on January 19 and March 9, 1939, respectively, andwho did not appear at the hearing, signed statements similar to thosesigned by Aglietti and Franco.Greene and Aglietti, testifying for the respondent, presented thefollowing version concerning the reemployment. of the four uniongirls: that Greene did not demand of these girls; either a signed state-ment or letters from Burke as a condition of reemployment; thatshe made no remarks to Franco indicating bias against the Union; thatafter Aglietti had written her letter to Greene and given her unioncorrespondence to the respondent, in accordance with the suggestionof Aglietti's mother, Aglietti asked Greene to rehire the other threeunion girls, took it upon herself to see that they too signed state-ments similar to the one she had signed, and turned over to therespondent letters they had received from Burke.However, at onepoint in her cross-examination, Greene admitted that she, might havetold Aglietti's mother to have Marie state, in her letter, that Marie"had not left because of any discrimination against her." She like-wise admitted, as did Aglietti, that Eileen Ryan's statement, in her,January 19 letter to Greene, that "I left as I was ill and not becauseof any discrimination against me," was not true; that Ryan had notin fact been ill and had not returned to work because Burke had ad-vised her not to do so.73Aglietti further admitted that her conductin this incident was motivated by a desire that the union girls not"cause any trouble for Miss Greene or anything like that"; that shewanted Greene to feel that she no longer had anything to do with theUnion; that she told Greene, before Panzarella was rehired, thatPanzarella was "through with the Union"; and that she thoughtGreene might want her to attend union meetings in order to report.what occurred.Moreover, the credibility of both Greene and Ag-liettiwas impaired; much,of their testimony was badly shaken on70Her letter to Greene stated:"Iwould like to be reemployed in your firm. I didnot leave because of any discrimination against me."71At the hearing,although she had by then been reemployed by the respondent,Francotestified at great length to the discrimination that had been exercised against the uniongirls and herself whenthey returnedto work between December 29 and January 4.72For subsequent treatment of Franco,after she had testified on behalf of the Board,see Section IIIE, infra i73Greene tried to explain this discrepancy on the ground that probably Ryan consultedAgliettias to the contents of Ryan's letter and merely incorporated substantially whatAghetti hadwritten in her own previous letter A.SAI POiRIUS , & C'0., INC.141cross--examination, was self-contradictory, and improbable; Agliettiadmitted that she was testifying on behalf of the respondent becauseshe was thinking of herself and her job, that she wanted to work.Upon all the evidence we-conclude that the respondent, by makingtheir compliance a condition of reemployment, induced four uniongirls to sign statements, purporting to exonerate the respondent ofcharges ' of discrimination, as well as to surrender correspondencethey had received from the Union, and thereby sought to bolster itsdefense in these proceedings.I3.Concluding findingsTheir strike having been caused by the respondent's unfair laborpractices, and being therefore entitled to reinstatement to theirformer positions, the striking employees applied for reinstatementon November 23, 1938.The course of conduct thereafter pursuedby the respondent convinces us that the respondent's subsequentoffer of reinstatement was not made in good faith, with the inten-tion of fulfilling its obligations under the Act.To the applicationfor reinstatement the respondent delayed its response.Finally, bya letter of December 6, it stated merely that the respondent would"take suitable action in the premises."Moreover, in settlements ap-proved by the respondent and proposed in, both November andDecember by the respondent's counsel, the respondent indicated itsopposition to the reinstatement, of certain strikers who were amongthe most active members of the Union and leaders of the strike.When amended charges were filed with the Board by the Union,alleging a discriminatory refusal to reinstate the strikers, the re-spondent dispatched letters on December 12 to the strikers to inquirewhether they desired reinstatement, despite the fact that these per-sons had already applied for reinstatement as of November 23. Itwas only after a subsequent conference at the Board's Regional Officethat the respondent sent out its offers of reinstatement to the strikers.Thus we find the respondent seeking in various ways to delay rein-statement and" to prevent, if possible, the reinstatement of very activemembers of the Union.Finally, besides excluding a number of strikers from the plant onthe pretext that they had appeared too late for work, and preventingan agent of the Union, which represented a majority of its employeesin an appropriate unit, from conferring with the respondent con-cerning grievances, the respondent undertook to assign returnedstrikers to the most undesirable tasks in the plant and to compelthem, in contradistinction to other employees, to perform these tasksunder conditions calculated to cause hardship and physical suffering.This conduct undoubtedly constituted unlawful, discrimination. 142DECISIONS OF NATIONALLABOR RELATIONS BOARDAfter securing anassurancethat there would be no further dis-crimination,strikers again returned to work but were again accordedthe same type of treatment.Because ofthis treatment, the strikers who had returned to workrefused to continue after January 4, 1939, under such conditions;those who had not yet returned likewise refused to report for workthereafter.It is clear that the reason underlying the strikers' re-fusal to continue or to commence work after January 4, 1939, was therespondent's unlawful harassment of returned strikers.The de-parture of the returned strikers from the 'plant amounted in effectto a constructive 'and discriminatory discharge of each of them; 7Afailure of the other strikers initially to report to work after thestrike arose from an unwillingness to work under conditions consti-tuting unfair labor practices and was in effect caused by a construc-tive and discriminatory refusal unconditionally to reinstate thestriking employees to their -former or substantially equivalentpositions.75Moreover, an offer of reinstatement proceeding from abackground of delaying tactics and conduct manifesting hostility tothe Union and its active members, and followed by the assignmentof strikers to positions not substantially equivalent to their formerpositions and by harassment of and discrimination against the re=turned strikers, can hardly be considered to have been an offer pre-sented in good faith.Reinstatement or an offer thereof under suchcircumstances constitutes no reinstatement or offer at all.We find that on and after November 23, 1938, the respondent deniedreinstatement to the striking employees listed in Appendices A, B,C, and D because they joined and assisted the Union and engaged inconcerted activity in connection therewith, and that by these denialsof reinstatement, the respondent discharged them and has discrimi=nated in regard to their hire and tenure of employment, thereby dis-couraging membership in a labor organization.We further find thatthereby, and by its course of conduct following the strikers' applica-tion for reinstatement, particularly by its tactics designed to delaythe presentationof anoffer of reinstatement, by its proposals to ex-clude from reinstatement active members and leaders of the Union,74 That thedeparture from a plant of an employee,compelled to leave under compul-sions thatconstituteunfair labor practices,isthe equivalent of a discriminatory dis-charge,seeMatter of Sterling Corset Co.,Inc. and Universal Brassiere&Justrite CorsetCo., Inc.andInternational Ladies'Garment Workers' Union, Local85, 9 N.L.R. B. 858,868-71;Matter of NewberryLumber & Chemical CompanyandTimber andSawmillWorkers Union,LocalNo. 15,etc.,17 N.L.R. B. 795, enf'dN. L. R. B. v. NewberryLumberCo., 123 F. (2d) 831 (C. C. A. 6).'CfMatter-ofCarlisleLumber CompanyandLumber&Sawmill Workers'Union,Local3511,etc, 2 N. L. R. B.248, 265-6, enf'dN L. R.B. v. Carlisle LumberCo., 99 F. (2d)Ece (C. C. A. 9),cert.denied 306 U.S 646;Matterof SunshineMining CpmpanyandInternational Union of Mine,Mall and Smelter Workers,7 N.L. R.B. 1252,1268-9, enf'dN. L. R. B.v.Sunshine Mining Co.,110 F.(2d) 780(C. C. A. 9). A. SARTORIUS & 'co., - INC.143and by its discrimination against returned strikers, the respondenthas interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.ILD. Refusal to bargain collectively on and after December 14, 1938As noted above, the Union, in response to the respondent's refusalto recognize it and the respondent's interference, restraint, and coer-cion, went on strike July 18 and remained out ' until November ' 23,when it sought to obtain the reinstatement of the strikers; thereafterin November, the respondent proposed that the Union concede thatit did not represent a majority of the production-department em-ployees and, as well, withdraw its charges and its petition for investi-gation and certification of representatives.On December 12, 1938, the Board issued its certification of theUnion as exclusive representative of the employees in the appropriateunit.Two days later, the Union sent the respondent a letter whichstated in part : "Acting upon the decision of the National LaborRelations Board, we request again that a conference be arrangedbetween this Union and your Company for the purpose of negotiatinga collective bargaining agreement."The respondent replied, by letter,that it had applied to the Board for reconsideration of the certificationand that it therefore "desires to await the'determination by the Boardbefore replying to your letter of December 14th."After the issuanceof our Second Supplemental Decision of January 5, 1939, reaffirmingthe certification, the Union dispatched another letter to the respondenton January 12, 1939, again requesting a bargaining conference andstating that "Your failure to reply in the affirmative by January 16,1939, will force us to proceed with charges against your company beforethe National Labor Relations Board."The respondent never repliedto this request; as a result, a bargaining conference was never heldthereafter and the respondent never recognized the Union as exclusivebargaining agent for its employees.At the hearing, Neuschaefer admitted that he controlled the respond-ent and so had authority to decide the issue, but that he had at notime recognized and was still unwilling to recognize the Union, despitethe Board's certification and the Union's request.Whatever color might have been lent to the respondent's claim ofgood faith in disputing the unit and the Union's majority prior tothe certification was clearly dissipated thereafter.The certificationbeing a valid one, the respondent's subsequent refusals to bargain withthe Union constituted clear violations of the Act.By its failure toreply to the Union's requests of December 14, 1938, and January 12,1939, for a bargaining conference, the respondent made manifest itsI i144DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefusal to recognize or negotiate with the duly selected representativeof its employees.We find that by these refusals on and after December 14, 1938, therespondent refused to bargain collectively with the Union as the exclu-sive representative of its employees in an appropriate unit with respectto rates of pay, wages, hours, and other conditions of employment,and interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act.E. Discrimination against Adeline Franco for giving testimony atearlier hearingThe supplement to complaint alleged in substance that from aboutMay 1, 1939, until June 27, 1939, the respondent discriminated against,Adeline Franco in various stated ways, and on about June 27, 1939,forced her to resign or discharged her, because she joined and assistedthe Union and particularly because she testified in behalf of the Unionon May 1, 2, and 3, and June 3, 1939, at the earlier hearing in this case.Franco had been one of the striking employees and union mem-bers who returned to work in the period between December 29, 1938,and Ja1uary 3, 1939, and who refused to work thereafter because ofdiscrimination against her.However, she was subsequently reem-ployed on March 24, 1939, under circumstances disclosed above.After that date and prior to the time she first testified for the Boardon May 1, Franco was generally treated in a normal manner by therespondent and permitted to talk while working.Again she wasplaced under the supervision of Anna Seiler, but in contrast to herprevious attitude and conduct toward union girls, Seiler was friendlywith Franco.The other girls with whom Franco worked were like-wise friendly during this period.On May 1, 2, and 3, 1939, Franco appeared at the hearing, inresponse 'to a subpoena, as a witness on behalf of the Board andtestified at length concerning the respondent's unfair labor practices.Upon her return to the plant, Muirhead remarked, "Why did youcome back?"Franco was then assigned to her former job, workingon brushes, under the supervision of Seiler.Thereafter conditionschanged and Franco was no longer treated like other employees.Starting about May 20, Seiler began closely to supervise and con-stantly to reprimand Franco although Franco's work continued asbefore; both Seiler and Greene ordered her, but not the other girls,to look down at her work and not to look around or talk to the othergirls; the respondent did not permit her to rest her foot, as formerly,upon a nearby radiator pipe which was several inches from the floor.One day, about this time, after threatening to "beat up" Franco, A.SARFORIUS & CO., INC.145Seiler seized Franco by the neck, in the dressing room, and shook her,for no valid reason, while Patricia O'Neil, a non-union girl,who alsosupervised the work of others, called "Come on, Anna, beat her up."On Saturday, June 3, 1939, Franco again testified at the hearing,this time as a rebuttal witness on behalf of the Board.After shereturned to work on Monday, June 5, Muirhead asked Franco whyshe had gone against Greene who had been good enough to reemployher, and stated that Franco ought to "love, honor and obey" Greene.Franco was again assigned to work on brushes but, after a disputewith Seiler, her superior, arising out of Seiler's transfer of Francofrom her customary place to a different, less convenient part of thebrush table, Franco was assigned to work under the supervision ofHelen Patricka on a machine which stapled individual cosmetic1kbottlesonto a card. There, Greene - and Muirhead continuallyharassed her, complained that she was not doing her work properlyor fast enough, and told her that if she could not do the work cor-rectly she should go home.Patricka, who at first found no faultwith Franco, likewise joined the chorus of criticism but only afterMuirhead had begun her criticism and after Greene and Muirheadhad conferred with her.The respondent likewise ordered Francoto use only her right leg in operating the foot lever on the staplingmachine.The lever was located at the center of the machine andthe operators, including Franco herself in the past, customarily usedboth legs alternately on that machine.As a result of using only herright leg, Franco's ankle became swollen and her back ached at theend of the day. Finally, each time that Franco broke a bottle atthis work, Muirhead and Greene joined Patricka in criticizing her,though bottles were always broken at that machine and Francoherself had on a previous occasion broken a larger number of bottleswithout incurring comment or disapproval. In the evening of June 5Franco complained of her treatment to Burke, but he advised her to"try to stand it a little longer."Franco testified that she did notwish to return the next day, but did so because she needed the job.Despite the complaints of the preceding day, Franco was againassigned to the stapling machine on June 6.However, later in theday, she was reassigned to work on brushes under Seiler's supervision,where she remained until June 27.From June 6 to June 27, Franco continued to suffer the respondent'sdiscrimination.Seiler,who worked beside her, called her offensivenames, crowded her, stepped on her toes and prevented her frommoving away to secure more room, thereby interfering materiallywith Franco's work and lowering her production.Similarly, Greeneordered Franco not to move away from Seiler, and when Franco com-plained of Seiler's behavior, said that Seiler was her boss and could455771-42-vol. 40-10 146DECISIONS OF NATIONALLABOR RELATIONS BOARDdo anything she liked.Greene also vilified Franco, stating,inter calla,that Franco was "stupid," "dopey," "crazy"' a "sneak," and "belongedin a lunatic asylum," and instructed her to keep her eyes on her workand refrain from looking up.One day during this period, Seilerpiled up a number of large boxes around Franco thereby completelyenclosing her, in order to prevent Franco from moving.WhenFranco sought to push the boxes away, Seiler placed a piece of woodwith a projecting nail behind Franco, stating "now try to move."Greene, as well as others who were watching the incident, laughed.Finally, after Franco threatened to go home, Greene, ordered theboxes removed.Employees who had been friendly with Franco priorto the time she testified, no longer spoke or associated with her, andat leastone of them, Marie Aglietti, told Franco that she had to actthat way in order not to "get in trouble withMissGreene."On the morning of June 27, 1939, Franco, who was suffering froma cold, inserted ephedrine into her nostrils and requested that a windowbe opened further.Greene, informed of this by Seiler, grew angry,criticized Franco for treating her cold on company time, stated thatFranco should have gone home with her cold, ordered that the windowbe shut completely, and thereafter transferred Franco to the jobof capping bottles at another table.There, Franco worked next toa defective filling machine which sprayed liquid upon her.WhenFranco requested that she be moved, the respondent ordered her tocontinue work at that place.Franco then stated that she wanted togo home. Greene replied that she would have to write a letter statingthat she was quitting.When Franco refused to write such a letter,Greene told her to remain until 12 o'clock.When Franco again askedthat an adjoining open window be opened further, Greene orderedthe window shut completely.Franco continued working, subject toher supervisor's disparagement of her work, until noon, when shetoldMuirhead that she was leaving.Muirhead stated,."If you gohome don't come back any more." Franco replied, "Thatsuitsmefine" and, in response to the questions of other employees, Francostated that although she had no other job, she had to quit becausethe respondent was compelling her to do so.Franco did not thereafterreturn to the plant.Witnesses for the respondent denied that discriminationwas exer-cised against Franco at any time, denied specifically that variousevents which would indicate discrimination by the respondent hadoccurred, presented versions of events differing materially from thatpresented above, and claimed generally that Franco had misbehavedso that she might be discharged and consequently might press a "claim"'for back pay before the Board.We do not find that this testimonyis entitled to credit. .-.A,.SA.RTO'RIUS & co., INC.147Thus; Greene testified that during May Franco did not attend toher work and was, therefore, "told to do her work and behave as theother girls."However, Greene thereafter admitted, as did both Muir-head and, Seiler, that prior to the second time that Franco testifiedat the hearing, on June 3, Franco's conduct in the plant was perfectlyproper and unobjectionable.Witnesses for the respondent testifiedthat on June 5 Franco began suddenly to misbehave in various ways,such as pushing and kicking Seiler, putting brushes in her mouth,deliberately dropping brushes on the fioor,iand wiping brushes full ofglue on the wall beside her. Franco denied that she misbehaved.This denial is borne out,by the fact that several of the respondent'switnesses admitted that some of Franco's acts, alleged by the respond-ent to have been improper, such as the placing of brushes in her mouth,and wiping glue onto the wall, had been repeatedly performed byFranco prior to June 5, at, a time when h'er conduct was consideredentirely proper.Nor could Seiler, after presenting contradictory, rea-sons, adequately explain why'she, who had been a supervisor for about3 years, permitted Franco, a subordinate, to kick her on numerousoccasions.The respondent further admitted that Franco was orderedto employ only one leg in operating the' stapling machine despiteFranco's complaints, but presented no satisfactory reason why bothlegs could not be used.Furthermore, although Greene denied it, afellow employee of Franco, testifying for, the respondent, admittedhearing Greene frequently order Franco,' but, not other employees,to refrain from talking and to keep her head down and her eyes onher work.Other girls were permitted by I the respondent to talk toeach other.Finally, witnesses for the respondent recounted incon-sistent, varying accounts of several other incidents, including that inifwhich boxes were piled behind Franco, and that concerning the closingof the windows on June 27.'iIn view of the circumstances disclosed above, we do not credit theversions of the above events presented by the witnesses for the respond-ent.Nor are we persuaded of the truth of the respondent's contentionthat Franco desired to be discharged in order to file a "claim" forback pay.It is true that Franco admitted that on one occasion duringJune, while Greene was passing, Franco stated to Seiler that Greenewas "a louse."But this remark was made only after Greene had castabusive epithets at Franco.Franco also admitted asking Muirheadon June 5 "why don't you fire me?" However, this question was askedonly after the continual criticism of her work and after the respond-ent's general conduct toward her led Franco to wonder why the re-spondent nevertheless retained her.Botli of these remarks werenormal expressions under the circumstances and can hardly supportthe respondent's contention.Moreover, Muirhead admitted that she 148DECISIONS OF NATIONAL -LABOR RELATIONS BOARDwanted Franco to quit, that to Franco's query why she was not beingfired,Muir-head responded, "I won't fire you.You quit," and that,she "didn't want to fire her [Franco] because I [Muirhead] knew,Miss Greene had enough trouble being down here in the court. I knewshe [Franco] would probably take us to court then." Finally, Franco'sdenial that she desired to be discharged in order to secure back payis borne out by the fact that she was under the necessity of currentlyearning her own support, and after leaving the respondent's employwas not content to await a speculative future award but accepted imme-diate employment elsewhere.Upon all the evidence, we find that in accordance with the respond-ent's intention, Franco left the plant on June 27, 1939, and failed toreturn to work thereafter, because of the respondent's discriminationagainst her.The respondent's conduct, induced by the fact that Francohad engaged in activity on behalf of the Union and had given testi-mony at the hearing, constituted unfair labor practices, within themeaning of the Act. Franco's departure from the plant, compelledby these unfair labor practices, was in effect the result of a constructiveand discriminatory discharge by the respondent.76We find that the respondent has discriminated against Franco inregard to hire and tenure of employment because of her activities inbehalf of the Union and because she had given testimony at the earlierhearing, thereby discouraging membership in the Union, and hasinterfered with, restrained, and coerced its employees in the exerciseIof the rights guaranteed in Section 7 of the Act.Although at the time of the hearing, Franco was employed "on andoff" making artificial flowers, she earned less at this job than she hadearned in the respondent's plant.She desires reinstatement to herformer position with the respondent under conditions as they existedbefore the respondent began to discriminate against her.-IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and have led and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices,we shall order it to cease and .desist therefrom and toI'10See footnote 74,8upra.. -,IA.` SART'OiRIUS & C'o , -INC:-149take certain affirmative action designed to effectuate the policies,ofthe Act and to restore as nearly as possible. the conditions existingprior to the commission of the unfair labor practices.We have found that on and at all times after June 24, 1938, theUnion has been the exclusive representative of the employees inthe appropriate unit.Having further found that the respondentrefused to bargain collectively with the Union as such representative,we shall order it, upon request, to bargain'collectively with the Unionas the exclusive representative of the employees in the appropriateunit in respect to rates of pay, wages, hours of employment, andother conditions of employment.We have also found that the strike which began on July 18, 1938,was caused and prolonged by unfair labor practices and that onNovember 23, 1938, the respondent discriminated against the strikingemployees named in Appendices A, B, C, and D by denying rein-statement to, and discharging them.iSince the record shows that Eileen Ryan and Agnes Panzarella,listed in Appendix B, were reemployed by the respondent on Jan-uary 19 and March 9, 1939, respectively; we shall not order therespondent to reinstate them or to award them back pay for theperiod subsequent to the respective dates of their reemployment.Helen Flaschberger, also, listed in Appendix B, testified that shereceived steady employment elsewhere in i the first week of March1939 and does not desire reinstatement to';her former position withthe respondent.We shall therefore not' order the respondent toreinstate her or to award her back pay for the period subsequent tothe date of her employment elsewhere in March 1939. ' Marie Agli-etti,who, was reemployed by the respondent on January 17, 1939,denied in effect that the respondent had committed unfair laborpractices, thereby in effect indicating that she did not desire theproceeding continued as to her.We shall; therefore, not enter anyorder with respect to.77Although Adeline Franco, listed in Appendix A, was also reem-ployed by the respondent on March 24, 1939, she was, as we havefound above, subsequently discriminated against in the conditions ofher employment-and discriminatorily discharged on June 29, 1939.Under these` circumstances.' we shall order the respondent to reinstateher and to award her back pay from the 'date of the respondent'sdiscriminatory refusal to reinstate her on November 23, 1938, deduct-ing, as usual, the amounts since earned in any employment includingthe amounts earned from the respondent between March 24, 1939, andJune 27, 1939."SeeMatter of lsthmian Steamship CompanyandNational Maritime Union of America,22 N. L.It.B. 689. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDJennie Klevitz, listed in Appendix A, was reemployed by'the re-spondent on December 13, 1938, after she 'had untruthfully toldGreene that she did not belong to the Union., After; performingabout 6 days' work, despite the fact that work had not slackened inthe plant, she was laid off.No reason for the lay-off was given herat the time and she was not told when to return.Moreover, therespondent presented no reason for this' lay-off at the hearing, bothGreene and Muirhead testifying that they did not know why shewas laid off.Thereafter, along with the other employees who hadgone on strike, Klevitz received a notice to report for work in January1939 but, like other striking employees, did not do so because of thediscrimination exercised against returned strikers from December29 to January 4.We are not satisfied that Klevitz's reemploymenton December 13 for about 6 days constituted reinstatement to herformer or a substantially equivalent position, and shall,, therefore,order her reinstated, and award her back pay from the date of therespondent's discriminatory refusal to reinstate her to her former orsubstantially, equivalent position on November 23, 1938, deductingamounts since earned in employment at the respondent's plant andelsewhere.Since Alice Anton is not named in the complaint as among thosediscriminatorily refused reinstatement, and the record shows that shereceived another position, which she does not wish to leave, on.Sep-tember 23, 1938, before the striking employees applied for reinstate-ment, we shall not award her back pay or reinstatement.-The respondent contends that no relief should be granted to Pan-zarella,Ryan, and Murphy, employees alleged in the' complaint tohave been discriminatorily refused reinstatement, since they did notappear as witnesses on behalf of the, Board, and, there is no evidencethat they are seeking any relief.We can hardly assume from theirmere nonappearance at the hearing that they desire no relief.Sincethe record sufficiently discloses that they were discriminatorily dis-_charged, we shall follow our usual practice and accord them appro-priate relief.78The respondent asserts further that under the assumption that thestrikewas caused by the respondent's unfair labor practices, theunlawful and illegal conduct of the striking employees justified a re-fusal to reinstate them.The record contains a huge mass of fre-quently conflicting evidence concerning the conduct of the strikers,particularly concerning the large number of pickets, the songs theysang, the names they called, the alleged misleading nature of thesigns they carried and the circulars and .letters they distributed, andIsMatterof Kvehne ManufacturingCompanyandLocalNo.1791.UnitedBrotherhood ofCarpenters and Joinersof America, 7 NL R.B. 304, 323. A.SA,RTORIUS & Co., INC.151the allegedassaultsthey committed.With the exception of Aglietti,none of the striking employees was arrested or convicted of any crime.Aglietti was arrested on the charge of hitting a person on the head witha picketsignwhile on the picket line.Despite this, Aglietti was; aswe have pointed out above, thereafter reemployed by the respondent;-indeed,Greene admitted that Aglietti's arrest and conduct on thepicket line "never entered [her] mind" at the time she reemployedAglietti.The respondent made no attempt to discharge striking em-ployees because of alleged misbehavior during the strike; indeed, asdescribed above, the respondent purported to offer reinstatement to allstriking employees who applied therefor.Since none of the strikingemployees whom we proposed to order reinstated was arrested or coriployee whowas arrested and purported to offer reinstatement to allothers, the respondent may not now urge that any of the striking em-ployees whom we propose to order reinstated is not a suitable employeeor that her reinstatement would tend to encourage violence in labor--Following the strike, however, on January 4, 1939, Maude O'Toole'sconduct toward her superior, in the plant and during working hours,immediately before she finally left the plant, was such that, upon theentire record, we do not believe that ordering her reinstatement wouldeffectuate the policies of the Act.We shall, therefore, limit herback pay award to January 4, 1939, and omit her from our reinstate-ment order.With respect to the remaining employees discriminated againstand listed in Appendix A, we shall order the respondent to offer them,along with Adeline Franco and Jennie Klevitz, immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges.We shall also order the respondent to make whole the employees listedinAppendices A and B for any loss of pay they have suffered byreason of the respondent's refusal to reinstate them on and afterNovember23, 1938:(1) by payment to each of those listed in Ap-pendix A of a sum equal to that which she would normally haveearned as wages from November 23, 1938, to the date of the offerof reinstatement or placement upon a preferential list, as described79In any event,the alleged violent conduct of the striking employees comes withinthe rule definedby the courtin theRepublic Steelcase,.107F. (2d) 472 (C C A 3).cert. den. as to this issue,60 8 Ct. 806, where it was heldthat the Boardcould properlyfind,as it does here, that conduct such as is alleged to have occurred in the instantcase,which took place in connectionwith a strikecaused bythe respondent's illegalconduct, should not bar employees from reinstatment.See also N.L.R.B. v.CarlisleLumber Company,94 F. (2d)138 (C. C. A. 9), cert.den. 304U. S. 575;N. L. R. B. v.Kiddie Kover Manufacturing Company, et al.,105 F.(2d) 179(C. C A. 6). 152DECISIONSOF NATIONALLABOR RELATIONS BOARDbelow, less her net earnings 10 during said period; and (2) by paymentto each of those listed in Appendix B of a sum equal to that whichshe would normally have earned as wages from November 23, 1938,to the date of her reemployment by the respondent or employmentelsewhere, less her net earnings 81 during said period.Since we have found that the strike beginning on July 18, 1938, wascaused by the respondent's unfair labor practices, we shall order therespondent, upon application, to reinstate to their former or- sub-stantially equivalent positions, without prejudice to their seniorityand other rights or privileges, any of its employees who went onKtrike and whose cases are not otherwise specifically disposed of herein.ur order will also provide that each of these employees be madewhole for any wages lost by reason of the respondent's refusal toreinstate him for the period beginning 5, days after the date of applica-tion pursuant to this order, to the date of offer of reinstatement orplacement upon a preferential list, as described below, less his netearnings 82 during said period .113Reinstatement of all employees to be reinstated shall be effectedin the following manner :All persons hired after July 18, 1938, and who were not on thepay roll as of that date, shall, if necessary to provide employment forthose to be offered reinstatement, be dismissed. If, thereupon, byreason of a reduction in the force of employees needed, there is notsufficient employment immediately available for the remaining em-ployees, including those to be offered reinstatement, all availablepositions shall be distributed among such remaining employees in-accordance with the respondent's usual method of reducing its force,without discrimination against any employee because of his unionaffiliation or activities, following a system of seniority to such extentas has heretofore been applied in the conduct of the respondent's busi-ness.Those employees remaining after such distribution, for whomno employment is immediately available, shall be placed upon apreferential list prepared in accordance with the principles set forthin the previous sentence, and shall thereafter,,in accordance with such80 By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for herunlawful dischatge and the consequent necessity of her seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America, Lumber and Sawmill Workers Union, Local 1190,8.N. L R. B. 440.Monies received for work perfornred upon Federal, State, county, municipal, or otherwork-relief projects shall be considered as earnings.SeeRepublic Steel Corporation V.N. L R. I3.,311 U. S 7. .aiIbid82See footnote 80,supra83 SeeMatter of Oregon Worsted CompanyandUnited TextileWorkers of America,Local 21,45,3 N L R. B. 36, enf'd,N L. R. B. v. Oregon Worsted Company,96 F. (2d)193 (C. C. A 9) ;Matter of Biles-Coleman Lumber CompanyandPuget Sound DistrictCouncil of Lumber and Sawmill Workers, 4 N.L R B. 679, enf d N.L.R. B. v. Bites-Coleman Lumber Company,98 F. (2d) 18 (C. C. A. 9)II A. SARTORIUS & C'O., INC.153list, be offered employment in their former or in substantially equiva-lent positions, as such employment becomes available and before otherpersons are hired for such work.Upon the foregoing findings of fact and upon the, entire recordin the case, the Board makes the following:CONCLusIONs OF LAW1.United Mine Workers of America, District #50, Local #12090,is a labor organization, within the meaning of Section 2 (5) of theAct.2.All the production and maintenance employees and shippingclerks of the respondent, exclusive of clerical employees and super-visory employees with power to influence hiring or discharging, atall times material herein constituted and they now constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.3.The Union was at all times material herein and now is theexclusive representative of all the employees in such unit for thepurposes of collective bargaining, within the meaning of Section9 (a) of the Act.4.By refusing to bargain collectively with the Union as theexclusive representative of the employees in the above-stated unit therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employ-ment of the 15 employees listed in Appendices A, B, C, and Dtherebydiscouragingmembership in a labor organization, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (3) of the Act.6.By discriminating against Adeline Franco in regard to hire,tenure, and conditions of employment because she gave testimonyunder the Act, the respondent has engaged in and is engaging inunfair labor practices, within the nieaning of Section 8 (4) of the Act.7.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Relations 154DECISIONS OF' NATIONAL LABOR RELATIONS BOARDAct, the National Labor Relations Board hereby orders that therespondent, A. Sartorius & Co., Inc., New York City, and its officers,agents, successors, and assigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Mine Workersof America, District #50, Local #12090, as the exclusive representa-tive of all its production and maintenance employees and shippingclerks, exclusive of clerical employees and supervisory employeeswith power to influence hiring or discharging;(b)Discouraging membership in United Mine Workers of Amer-ica,District#50, Local #12090, or in any other labor organizationof-its employees by discharging or refusing to reinstate any of itsemployees or in any other manner discriminating in regard to theirhire or tenure of employment or any term or condition of theiremployment;(c)Discharging or otherwise discriminating against any of itsemployees because he has given testimony under the Act;(d) In any other manner interfering with, restraining, or coercingits. employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with United Mine Workersof America, District #50, Local #12090, as the exclusive repre-sentative of all its production and maintenance employees andshipping clerks, exclusive of clerical employees and supervisoryemployees with power to influence hiring or discharging;,(b)Offer to the persons listed in Appendix A, and, upon applica-tion, offer. to all other employees whose cases are not otherwisespecifically disposed of herein, who went out on strike on July 18,1938, and thereafter, immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, in the manner set forthin the section entitled "The remedy" above, placing those employeesfor whom employment is not immediately available upon a preferen-tial list in the manner set forth in said section, and thereafter, in,said manner, offer them employment as it becomes available;(c)Make whole the employees listed in Appendices A, B, and Dfor any loss of pay they may have suffered by reason of the respond- ^,-JA,,-SARTORIUS '&- CO., LNC:'155ent's refusal to reinstate them on and after November 23, 1938: (1)by payment to each of those listed in Appendix A of a sum of moneyequal to the amount which she would normally have earned as wagesduring the period from November 23, 1938, to the date of the offerof reinstatement, or placement upon a preferential list, ,less her netearnings 84 during said period; (2) by payment to each of thoselisted in Appendix B of a sum of money equal to the amount whichshe would normally have earned as wages during the period fromNovember 23, 1938, to the date of her reemployment by the respond-ent or employment elsewhere, less her not earnings 85 during saidperiod; and (3) by payment to Maude O'Toole named in Appendix Dof a sum of money equal to the amount which she would normallyhave earned as wages during the period from November 23, 1938, toJanuary 4, 1939, less her net earnings 86 during said period;(d)Make whole the employees ordered to be offered reinstatementupon application therefor for any loss of pay they will have sufferedby reason of the respondent's refusal to reinstate them, upon appli-cation, following the issuance of this Order, by payment to eachof them, respectively, of a sum of money equal to that which eachwould normally have earned as wages during the period from five(5) days after the'date of such application for reinstatement to thedate of the offer of employment or placement upon a/ preferential-list, less his,net earnings 87 during said period;(e)Post immediately in conspicuous places in the respondent'splant, and maintain for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating: (1)that the respondent will not engage in the conduct from which itisordered to cease and desist in paragraphs 1 (a), (b), (c), and,(d) of this Order; (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b), (c), and (d) of this Order;and (3) that 'the respondent's employees are free to become orremain members of United Mine Workers of America, District #50,Local #12090, and that the respondent will not discriminate againstany employees because of membership or activity in that organization;(f)Notify the Regional Director for the Second Region, in writing,within ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.81 See footnote 80,supra.e5 See footnote 80,supra.Be See footnote 80,supra.87 See footnote 80,supra. DECISIONSOF NATIONAL -LABOR -RELATIONSBOARD156APPENDIX AAnna AndrukSylvia MoskowitzAnn CalandrielloGladys MurphyElsie CohenJennie O'TooleAdeline FrancoMaude, O'TooleJennie KlevitzHelen WittBernice MandellAgnes PanzarellaAPPENDIX BHelen FlaschbergerEileen RyanAPPENDIX CMarieAgliettiAPPENDIX DMaudeO'TooleMR. GERARD D. REILLY,concurring :I concur in the Decision and Order except that, in my opinion the-respondent did not unlawfully refuse to bargain collectively withthe Union before December 12, 1938, the date on which the Boardcertified that the Union was the exclusive representative.The respondent in conference with the Union on June 27, 1938,and thereafter, had expressed doubt -whether the -Union was theexclusive representative, and the Board in its Decision issued onOctober 4, 1938, found that a question had arisen concerning therepresentation of employees of the respondent.The Board's Certi-fication was intended to, and did, resolve the question concerningrepresentation.Under these circumstances, I conclude that the re-spondent's refusal to bargain with the Union did not constitute anunfair labor practice within the meaning of Section 8 (5) until afterthe Board's Certification.MR. WM. M. LEIsERsoN,; dissenting in part:In a previous case, the record of which has been made part of thepresent record, the Board found that on June,27, 1938, and thereafterthere was a question concerning representation of the employees of theCompany and it ordered that the question be resolved by holding anelection by secret ballot."'The Board stated :88 9 N. L.R. B. 19. A. snATORZUS & CO., INC. -157"III.The Question Concerning RepresentationOn June 27,- 1938, and on at least two occasions thereafterconferences took place between the_ Union and the Company.On each occasion, the Union stated that it represented a majorityof the Company's employees and demanded recognition as theexclusive representative of all the Company's employees, butthe Company refused to grant it such recognition.The Unionand the Company finally decided that the, Board should deter-mine if the Union represented a majority of the Company'semployees.We find that a question has, arisen concerning the representa-tion of employees of the Company."In spite of this finding and the order for an election, the mainopinion would hold that on June 27 the respondent refused to bargaincollectively and thus violated Section 8 (5) of the Act. I cannotagree with this view.The Act provides that questions of representa-tion must be investigated and decided by the Board. It seems to mecontradictory for the Board to order an election because 'of the exist-ence of a representation dispute and then hold that the employerviolated the law by not bargaining before the results of the electionwere known.Neither can I agree with the Decision in holding that the employerrefused to bargain collectively in violation of Section 8 (5) of theAct on December 14, 1938, and thereafter.The election ordered bythe Board on October 4, 1938, was never held.The Board withdrewthe election order and on December 12, 1938, it issued a SupplementalDecision certifying the Union as representative of the employeeswithout an election but on, the basis of membership applicationcards.89The Supplemental Decision and Certification were issuedpursuant to a request of the Union for reconsideration and furtherhearing on the election order. , After the election order was setaside and the Certification issued on December 12, the respondentrequested reconsideration; and on January 5, 1939, the Board in aSecond Supplemental Decision denied the request for setting asidethe Certification.The-record is clear, therefore, that the question concerning repre-sentationwas not finally resolved by the Board until January 5,1939.Nevertheless, the Decision in the present case finds the re-spondent guilty of refusing to bargain collectively in violation ofSection- 8 (5) of the Act for the period between December 14 andJanuary 5, as well as after January 5.Although the Board itselfwas uncertain as to how to resolve the representation dispute until80 ION L. R B 493. t1.58DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Second Supplemental Decision was made on January 5, never-theless, the Decision here finds that the respondent was guilty. of,refusing the bargain before the Board finally ruled on the matter.The finding that the respondent refused to bargain collectivelyafter January 5, 1939, raises another question.Clearly the respond-ent refused to honor the Certification made by the Board.Underordinary circumstances this would be a violation of Section 8 (5) ofthe Act.The present case, however, presents very extraordinarycircumstances.In the Direction of Election of October 4, 1938, theBoard found, that 36 employees were within the appropriate bar-gaining unit and that all, of them were entitled to participate inselecting the representatives.The record shows that the Union had18 membership application cards, 50 per cent but not a majority. Iiithe Supplemental Decision, however, the Board made a ruling that 6of the 36 employees were ineligible to vote for representatives becausethey were hired during a strike, although they were legally employedand entitled to remain in employment, the strike not being causedby unfair labor practices.With these 6 denied the right to partici-pate in choosing, representatives there remained only 30 with theright to vote; and since there were 18 union membership application'cards, the Board deemed this sufficient to certify the Union withoutan election and in spite of the fact that the'6 employees remainingin employment would have to be represented by the Union.In a recent decision the Board has reversed the doctrine that em-ployees legally hired and entitled to remain in ,employment may bedenied the right to vote while other employees in the same bargain-ing unit are selecting representatives for the whole unit 90 In otherwords, the Board is now of the opinion that the Supplemental Deci-sion certifying the Union as representative was in error.Underthese circumstances the Board must find that the Certification wasinvalid and the refusal to honor such a certification does not justifya finding of violation of Section 8 (5) of the Act.90Matter of The Rudolph WurlitzerCompanyandPiano, Organ and Mueio lInstrumentWorkers' Union etc.,32 N. L. R. B. 163.